Exhibit 10.2

FORM OF

CONTINGENT VALUE RIGHTS AGREEMENT

by and between

CELGENE CORPORATION

and

[TRUSTEE]

Dated as of [—], 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

   1

Section 1.1

   Definitions.    1

Section 1.2

   Compliance and Opinions.    13

Section 1.3

   Form of Documents Delivered to Trustee.    14

Section 1.4

   Acts of Holders.    14

Section 1.5

   Notices, etc., to Trustee and Company.    15

Section 1.6

   Notice to Holders; Waiver.    16

Section 1.7

   Conflict with Trust Indenture Act.    16

Section 1.8

   Effect of Headings and Table of Contents.    16

Section 1.9

   Benefits of Agreement.    16

Section 1.10

   Governing Law.    16

Section 1.11

   Legal Holidays.    17

Section 1.12

   Separability Clause.    17

Section 1.13

   No Recourse Against Others.    17

Section 1.14

   Counterparts.    17

Section 1.15

   Acceptance of Trust.    17 ARTICLE 2 SECURITY FORMS    17

Section 2.1

   Forms Generally.    17 ARTICLE 3 THE SECURITIES    18

Section 3.1

   Title and Terms.    18

Section 3.2

   Registrable Form.    19

Section 3.3

   Execution, Authentication, Delivery and Dating.    20

Section 3.4

   Temporary Securities.    20

Section 3.5

   Registration, Registration of Transfer and Exchange.    21

Section 3.6

   Mutilated, Destroyed, Lost and Stolen Securities.    21

Section 3.7

   Payments with respect to CVR Certificates.    22

Section 3.8

   Persons Deemed Owners.    22

Section 3.9

   Cancellation.    22 ARTICLE 4 THE TRUSTEE    23

 

i



--------------------------------------------------------------------------------

Section 4.1

   Certain Duties and Responsibilities.    23

Section 4.2

   Certain Rights of Trustee.    23

Section 4.3

   Notice of Default.    24

Section 4.4

   Not Responsible for Recitals or Issuance of Securities.    25

Section 4.5

   May Hold Securities.    25

Section 4.6

   Money Held in Trust.    25

Section 4.7

   Compensation and Reimbursement.    25

Section 4.8

   Disqualification; Conflicting Interests.    25

Section 4.9

   Corporate Trustee Required; Eligibility.    26

Section 4.10

   Resignation and Removal; Appointment of Successor.    26

Section 4.11

   Acceptance of Appointment of Successor.    27

Section 4.12

   Merger, Conversion, Consolidation or Succession to Business.    28

Section 4.13

   Preferential Collection of Claims Against Company.    28

ARTICLE 5 HOLDERS’ LISTS AND REPORTS BY THE TRUSTEE AND COMPANY

   28

Section 5.1

   Company to Furnish Trustee Names and Addresses of Holders.    28

Section 5.2

   Preservation of Information; Communications to Holders.    29

Section 5.3

   Reports by Trustee.    29

Section 5.4

   Reports by Company.    29

ARTICLE 6 AMENDMENTS

   30

Section 6.1

   Amendments Without Consent of Holders.    30

Section 6.2

   Amendments with Consent of Holders.    31

Section 6.3

   Execution of Amendments.    31

Section 6.4

   Effect of Amendments; Notice to Holders.    32

Section 6.5

   Conformity with Trust Indenture Act.    32

Section 6.6

   Reference in Securities to Amendments.    32

ARTICLE 7 COVENANTS

   32

Section 7.1

   Payment of Amounts, if any, to Holders.    32

Section 7.2

   Maintenance of Office or Agency.    33

Section 7.3

   Money for Security Payments to Be Held in Trust.    33

Section 7.4

   Certain Purchases and Sales.    34

 

ii



--------------------------------------------------------------------------------

Section 7.5

   Books and Records.    34

Section 7.6

   Audits.    34

Section 7.7

   Listing of CVRs.    35

Section 7.8

   Conflicting Arrangements.    36

Section 7.9

   Product Transfer.    36

Section 7.10

   Milestones.    36

Section 7.11

   Product Sale and Development.    36

Section 7.12

   Notice of Default.    37

Section 7.13

   Confidentiality.    37

Section 7.14

   Non-Use of Name.    37

ARTICLE 8 REMEDIES OF THE TRUSTEE AND HOLDERS ON EVENT OF DEFAULT

   38

Section 8.1

   Event of Default Defined; Waiver of Default.    38

Section 8.2

   Collection by the Trustee; the Trustee May Prove Payment Obligations.    39

Section 8.3

   Application of Proceeds.    41

Section 8.4

   Suits for Enforcement.    41

Section 8.5

   Restoration of Rights on Abandonment of Proceedings.    41

Section 8.6

   Limitations on Suits by Holders.    41

Section 8.7

   Unconditional Right of Holders to Institute Certain Suits.    42

Section 8.8

   Powers and Remedies Cumulative; Delay or Omission Not Waiver of Default.   
42

Section 8.9

   Control by Holders.    42

Section 8.10

   Waiver of Past Defaults.    43

Section 8.11

   The Trustee to Give Notice of Default, But May Withhold in Certain
Circumstances.    43

Section 8.12

   Right of Court to Require Filing of Undertaking to Pay Costs.    43

ARTICLE 9 CONSOLIDATION, MERGER, SALE OR CONVEYANCE

   44

Section 9.1

   Company May Consolidate, etc., on Certain Terms.    44

Section 9.2

   Successor Person Substituted.    44

Section 9.3

   Opinion of Counsel to the Trustee.    45

Section 9.4

   Successors.    45

ARTICLE 10 SUBORDINATION

   45

Section 10.1

   Agreement to Subordinate.    45

 

iii



--------------------------------------------------------------------------------

Section 10.2

   Liquidation; Dissolution; Bankruptcy.    45

Section 10.3

   Default on Senior Obligations.    46

Section 10.4

   When Distribution Must Be Paid Over.    46

Section 10.5

   Notice by Company.    47

Section 10.6

   Subordination Effective Notwithstanding Deficiencies with Respect to Senior
Obligations; Waiver of Right to Contest Senior Obligation; Reinstatement of
Subordination Provisions.    47

Section 10.7

   Subrogation.    48

Section 10.8

   Relative Rights.    48

Section 10.9

   Subordination May Not Be Impaired by Company.    48

Section 10.10

   Distribution or Notice to Representative.    48

Section 10.11

   Rights of the Trustee.    49

Section 10.12

   Authorization to Effect Subordination.    49

Section 10.13

   Amendments.    49 ARTICLE 11 REDEMPTION OF SECURITIES    49

Section 11.1

   Notice to Trustee.    49

Section 11.2

   Selection of Securities to be Redeemed.    49

Section 11.3

   Notice of Redemption.    50

Section 11.4

   Effect of Notice of Redemption.    50

Section 11.5

   Deposit of Redemption Price.    50

Section 11.6

   Optional Redemption by the Company.    51

 

 

 

Annex A -    Form of CVR Certificate. Note:    This table of contents shall not,
for any purpose, be deemed to be a part of this CVR Agreement.

 

iv



--------------------------------------------------------------------------------

Reconciliation and tie between Trust Indenture Act of 1939 and Contingent Value
Rights Agreement, dated as of [—], 2010. [to be updated]

 

Trust Indenture Act Section

   Agreement Section

Section 310

   (a)(1)    4.9    (a)(2)    4.9    (a)(3)    Not Applicable    (a)(4)    Not
Applicable    (a)(5)    4.9    (b)    4.8, 4.10

Section 311

   (a)    4.13(a)    (b)    4.13(a)

Section 312

   (a)    5.1, 5.2(a)    (b)    5.2(b)    (c)    5.2(c)

Section 313

   (a)    5.3(a)    (b)    5.3(a)    (c)    5.3(a)    (d)    5.3(b)

Section 314

   (a)    5.4    (b)    Not Applicable    (c)(1)    1.2(a)    (c)(2)    1.2(a)
   (c)(3)    Not Applicable    (d)    Not Applicable    (e)    1.2(b)

Section 315

   (a)    4.1(a), 4.1(b)    (b)    8.11    (c)    4.1(a)    (d)    4.1(c)   
(d)(1)    4.1(a), 4.1(b)    (d)(2)    4.1(c)(ii)    (d)(3)    4.1(c)(iii)    (e)
   8.12

Section 316

   (a)(last sentence)    1.15    (a)(1)(A)    8.9    (a)(1)(B)    8.10    (a)(2)
   Not Applicable    (b)    8.7

Section 317

   (a)(1)    8.2    (a)(2)    8.2    (b)    7.3

Section 318

   (a)    1.7

 

 

Note: This reconciliation and tie shall not, for any purpose, be deemed to be a
part of this CVR Agreement.

 

v



--------------------------------------------------------------------------------

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of [—], 2010 (this “CVR
Agreement”), by and between Celgene Corporation, a Delaware corporation (the
“Company”), and [—], a national banking association, as trustee (the “Trustee”),
in favor of each person who from time to time holds one or more Contingent Value
Rights (the “Securities” or “CVRs”) to receive cash payments in the amounts and
subject to the terms and conditions set forth herein.

W I T N E S S E T H:

WHEREAS, this CVR Agreement is entered into pursuant to the Agreement and Plan
of Merger, dated as of June 30, 2010 (as amended prior to the effective time
thereof, the “Merger Agreement”), by and among the Company, Artistry Acquisition
Corp., a Delaware corporation and wholly owned Subsidiary of the Company
(“Sub”), and Abraxis BioScience, Inc., a Delaware corporation (“Abraxis”);

WHEREAS, pursuant to the Merger Agreement, Sub will merge with and into Abraxis
(the “Merger”), with Abraxis being the surviving corporation in the Merger and
becoming a wholly-owned Subsidiary of the Company;

WHEREAS, in the Merger, one (1) CVR will be issued in respect of (a) each share
of common stock, par value $0.001 per share, of Abraxis (“Common Stock”) (other
than shares of Common Stock that are Excluded Company Shares or Dissenting
Company Shares) (all as defined in the Merger Agreement), (b) each share of
Common Stock underlying each Option (as defined in the Merger Agreement) having
an exercise price that is less than or equal to the Per Share Amount (as defined
in the Merger Agreement), (c) each share of Common Stock underlying each Option
having an exercise price that is greater than the Per Share Amount, if such
Option is exercised and settled in accordance with the Merger Agreement,
(d) each SAR (as defined in the Merger Agreement) having a base appreciation
amount that is less than or equal to the Per Share Amount, (e) each SAR having a
base appreciation amount that is greater than the Per Share Amount, if such SAR
is exercised and settled in accordance with the Merger Agreement, and (f) each
RSU (as defined in the Merger Agreement), in each case, outstanding immediately
prior to the Effective Time (as defined in the Merger Agreement); and

WHEREAS, a registration statement on Form S-4 (No. 333-[—]) (the “Registration
Statement”) with respect to the CVRs has been prepared and filed by the Company
with the Commission (as defined below) and has become effective in accordance
with the Securities Act of 1933, as amended (the “Securities Act”).

NOW, THEREFORE, in consideration of the foregoing premises and the consummation
of the transactions contemplated by the Merger Agreement, it is covenanted and
agreed, for the equal and proportionate benefit of all Holders of the
Securities, as follows:

ARTICLE 1

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

Section 1.1 Definitions. For all purposes of this CVR Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

 

1



--------------------------------------------------------------------------------

(a) the terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular;

(b) all accounting terms used herein and not expressly defined herein shall,
except as otherwise noted, have the meanings assigned to such terms in
accordance with applicable Accounting Standards, where “Accounting Standards”
means (A) GAAP (United States Generally Accepted Accounting Principles); or
(B) to the extent that the Company adopts International Financial Reporting
Standards (IFRS), then “Accounting Standards” means International Financial
Reporting Standards (IFRS), in either case consistently applied;

(c) all capitalized terms used in this CVR Agreement without definition shall
have the respective meanings ascribed to them in the Merger Agreement;

(d) all other terms used herein which are defined in the Trust Indenture Act (as
defined herein), either directly or by reference therein, have the respective
meanings assigned to them therein; and

(e) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this CVR Agreement as a whole and not to any particular Article,
Section or other subdivision.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Board of Directors” means the board of directors of the Company or any other
body performing similar functions, or any duly authorized committee of that
board.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company, to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Business Day” means any day (other than a Saturday or a Sunday) on which
banking institutions in The City of New York, New York are not authorized or
obligated by Law or executive order to close and, if the CVRs are listed on a
national securities exchange, electronic trading network or other suitable
trading platform, such exchange, electronic network or other trading platform is
open for trading.

“Call Notice” shall have the meaning set forth in Section 11.3 of this CVR
Agreement.

“Combination Product” means any product that comprises a Product sold in
conjunction with another active component (whether packaged together or in the
same therapeutic formulation or otherwise) or service.

 

2



--------------------------------------------------------------------------------

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act (as defined herein), or if at any
time after the execution of this instrument such Commission is not existing and
performing the duties now assigned to it under the Trust Indenture Act, then the
body performing such duties at such time.

“Common Stock” shall have the meaning set forth in the Recitals of this CVR
Agreement.

“Company” means the Person (as defined herein) named as the “Company” in the
first paragraph of this CVR Agreement, until a successor Person shall have
become such pursuant to the applicable provisions of this CVR Agreement, and
thereafter “Company” shall mean such successor Person. To the extent necessary
to comply with the requirements of the provisions of Trust Indenture Act
Sections 310 through 317, inclusive, to the extent that they are applicable to
the Company, the term “Company” shall include any other obligor with respect to
the Securities for the purposes of complying with such provisions.

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by the chairman of the Board of Directors or the
president or any vice president, the controller or assistant controller and the
treasurer or assistant treasurer or the secretary or any assistant secretary,
and delivered to the Trustee.

“Confidential Information” shall have the meaning set forth in Section 7.13 of
this CVR Agreement.

“Consent and Purchase Offer” shall have the meaning set forth in Section 11.1 of
this CVR Agreement.

“Corporate Trust Office” means the office of the Trustee at which at any
particular time its corporate trust business shall be principally administered,
which office at the date of execution of this CVR Agreement is located at [—].

“CVRs” shall have the meaning set forth in the Preamble of this CVR Agreement.

“CVR Agreement” means this instrument as originally executed and as it may from
time to time be supplemented or amended pursuant to the applicable provisions
hereof.

“CVR Certificate” means a certificate representing any of the CVRs.

“CVR Payment” means any Net Sales Payment and any Milestone Payment.

“CVR Shortfall” shall have the meaning set forth in Section 7.6(b) of this CVR
Agreement.

“Default Interest Rate” means a rate equal to the sum of three percent (3%) plus
the prime rate of interest quoted in the Money Rates section of The Wall Street
Journal (New York Edition), or similar reputable data source, calculated daily
on the basis of a three hundred sixty-five (365) day year or, if lower, the
highest rate permitted under applicable Law.

 

3



--------------------------------------------------------------------------------

“Diligent Efforts” means, with respect to any Product, efforts of a Person to
carry out its obligations in a diligent manner using such effort and employing
such resources normally used by such Person in the exercise of its reasonable
business discretion relating to the research, development or commercialization
of a product, that is of similar market potential at a similar stage in its
development or product life, taking into account issues of market exclusivity
(including patent coverage, regulatory and other exclusivity), safety and
efficacy, product profile, the competitiveness of alternate products in the
marketplace or under development, the launch or sales of a generic or biosimilar
product, the regulatory structure involved, and the profitability of the
applicable product (including pricing and reimbursement status achieved), and
other relevant factors, including technical, commercial, legal, scientific,
and/or medical factors.

“Existing Licenses” means those licenses and related agreements (for so long as
they are in effect) with respect to the Products granted by the Company or its
Affiliates to third parties (other than the Company or its Affiliates) as in
effect immediately prior to the consummation of the Merger (with such
modifications thereto after the consummation of the Merger that do not reduce
the amounts of royalties, milestone payments or profit split payments
thereunder).

“Event of Default” shall have the meaning set forth in Section 8.1 of this CVR
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Act Documents” shall have the meaning set forth in Section 5.4 of this
CVR Agreement.

“FDA” means the United States Food and Drug Administration or any successor
agency.

“Governmental Entity” means any domestic (federal or state), or foreign court,
commission, governmental body, regulatory or administrative agency or other
political subdivision thereof.

“Holder” means a Person in whose name a Security is registered in the Security
Register.

“Independent Accountant” shall have the meaning set forth in Section 7.6(a) of
this CVR Agreement.

“Indications” means U.S. Regulatory Approval of the Product described in clause
(a) of the definition of “Product” for use in the treatment of: (i) melanoma;
(ii) ovarian cancer; (iii) bladder cancer; and (iv) first-line metastatic breast
cancer.

“Junior Obligations” has the meaning set forth in Section 10.1.

“Law” means any foreign, federal, state, local or municipal laws, rules,
judgments orders, regulations, statutes, ordinances, codes, decisions,
injunctions, orders, decrees or requirements of any Governmental Entity.

 

4



--------------------------------------------------------------------------------

“Majority Holders” means, at the time of determination, Holders of at least a
majority of the Outstanding CVRs.

“Merger” shall have the meaning set forth in the Recitals of this CVR Agreement.

“Merger Agreement” shall have the meaning set forth in the Recitals of this CVR
Agreement.

“Milestone” means each of (i) Milestone #1, and (ii) Milestone #2.

“Milestone #1” means U.S. Regulatory Approval of the Product described in clause
(a) of the definition of “Product” for use in the treatment of non-small cell
lung cancer (NSCLC), which U.S. Regulatory Approval permits the Company to
market such Product under a label that includes a progression free survival
claim, but only if the foregoing milestone is achieved no later than the
Milestone Target Date. For the avoidance of doubt, an “approvable letter” or
similar communication published by the FDA shall not constitute approval for
purposes of the foregoing.

“Milestone #2” means U.S. Regulatory Approval of the Product described in clause
(a) of the definition of “Product” for use in the treatment of pancreatic
cancer, which U.S. Regulatory Approval permits the Company to market such
Product under a label that includes an overall survival claim, but only if the
foregoing milestone is achieved no later than the Milestone Target Date. For the
avoidance of doubt, an “approvable letter” or similar communication published by
the FDA shall not constitute approval for purposes of the foregoing.

“Milestone Payment” means, as applicable, (i) two hundred fifty million dollars
($250,000,000), with respect to the achievement of Milestone #1; and
(ii) (a) four hundred million dollars ($400,000,000), with respect to the
achievement of Milestone #2 if Milestone #2 is achieved no later than April 1,
2013, and (b) three hundred million dollars ($300,000,000), with respect to the
achievement of Milestone #2 if Milestone #2 is achieved after April 1, 2013 but
no later than the Milestone Target Date.

“Milestone Payment Date” means, with respect to each Milestone, the date that is
twenty (20) Business Days following the date of the achievement of such
Milestone.

“Milestone Target Date” means the fifth anniversary of the date of this CVR
Agreement.

“Net Sales” means, for each Net Sales Measuring Period, the sum of, without any
duplication: (i) the gross amounts invoiced for the Products sold by the
Company, its Affiliates or its licensees (other than licensees under Existing
Licenses) to third parties (other than the Company, its Affiliates or its
licensees) during such Net Sales Measuring Period, including wholesale
distributors, less deductions from such amounts calculated in accordance with
Accounting Standards so as to arrive at “net sales” under Accounting Standards
as reported by the Company, its Affiliate or its licensee, as applicable, in
such Person’s financial statements, and further reduced by write-offs of
accounts receivables or increased for collection of accounts that were
previously written off; plus (ii) (A) the amount of royalties and profit split
payments received by the Company or its Affiliates from their respective
licensees under Existing Licenses

 

5



--------------------------------------------------------------------------------

for sales (but not the supply) of Products sold by such licensees to third
parties (other than the Company or its Affiliates) during such Net Sales
Measuring Period, and (B) the amount of any milestone payments received during
such Net Sales Measuring Period by the Company or its Affiliates from their
licensees under Existing Licenses with respect to the Products.

Any and all set-offs against gross invoice prices shall be calculated in
accordance with Accounting Standards. Sales or other commercial dispositions of
a Product between the Company and its Affiliates and its licensees shall be
excluded from the computation of Net Sales; Product provided to third parties
without charge, in connection with research and development, clinical trials,
compassionate use, humanitarian and charitable donations, or indigent programs
or for use as samples shall be excluded from the computation of Net Sales; and
no payments will be payable on such sales or such other commercial dispositions,
except where such an Affiliate or licensee is an end user of the Product.

Notwithstanding the foregoing, if a Product is sold or otherwise commercially
disposed of for consideration other than cash or in a transaction that is not at
arm’s length between the buyer and the seller, then the gross amount to be
included in the calculation of Net Sales shall be the amount that would have
been invoiced had the transaction been conducted at arm’s length and for cash.
Such amount that would have been invoiced shall be determined, wherever
possible, by reference to the average selling price of such Product in arm’s
length transactions in the relevant country.

Notwithstanding the foregoing, in the event a Product is sold as a Combination
Product in a particular country, Net Sales shall be calculated by multiplying
the Net Sales of the Combination Product by the fraction A/(A+B), where A is the
gross invoice price of the Product if sold separately in a country and B is the
gross invoice price of the other product(s) included in the Combination Product
if sold separately in such country. If no such separate sales are made by the
Company, its Affiliates or licensees in a country, Net Sales of the Combination
Product shall be calculated in a manner determined by the Company in good faith
based upon the relative value of the active components of such Combination
Product.

“Net Sales Measuring Period” means the one-year period beginning January 1st of
each year during the term of this CVR Agreement and ending December 31st of each
year during the term of this CVR Agreement; provided that the first Net Sales
Measuring Period will begin on January 1, 2011 and end on December 31, 2011.

“Net Sales Payment” means, with respect to any Net Sales Measuring Period, an
amount equal to (i) two and one-half percent (2.5%) of that portion of Net Sales
of the Products that exceeds one billion dollars ($1,000,000,000) but is less
than or equal to two billion dollars ($2,000,000,000) for such period, plus
(ii) an additional amount equal to five percent (5.0%) of that portion of Net
Sales of the Products that exceeds two billion dollars ($2,000,000,000) but is
less than or equal to three billion dollars ($3,000,000,000) for such period,
plus (iii) an additional amount equal to ten percent (10.0%) of that portion of
Net Sales of the Products that exceeds three billion dollars ($3,000,000,000)
for such period; provided that no Net Sales Payments will be due following a Net
Sales Payment Termination Date.

 

6



--------------------------------------------------------------------------------

“Net Sales Payment Dates” means the fifteenth (15th) day after the date the
Company is required to provide the Net Sales Statement pursuant to Section 5.4
for the Net Sales Measuring Period in respect of which a Net Sales Payment is
due.

“Net Sales Payment Termination Date” means the last day of the Net Sales
Measuring Period ending on December 31, 2025; provided that, if Net Sales of the
Products for the Net Sales Measuring Period ending on December 31, 2025 are
equal to or greater than one billion dollars ($1,000,000,000), then the Net
Sales Payment Termination Date shall be extended until the earlier of (a) the
last day of the first Net Sales Measuring Period subsequent to December 31, 2025
during which Net Sales of the Products are less than one billion dollars
($1,000,000,000) and (b) December 31, 2030.

“Net Sales Statement” means, with respect to each Net Sales Measuring Period,
the written statement of the Company, certified by the Chief Financial Officer
of the Company and setting forth with reasonable detail (i)(a), for the Products
for all countries in the aggregate, (X) the total of the gross invoice price
charged by the Company, its Affiliates and its licensees (other than licensees
under Existing Licenses) for sales of the Products by the Company, its
Affiliates and their respective licensees (other than licensees under Existing
Licenses) to third parties (other than the Company or its Affiliates) during the
applicable period, (Y) an itemized calculation of Net Sales for the Products
showing deductions for such Net Sales Measuring Period provided for in
accordance with the definition of Net Sales, and (Z)(1) the total of all
royalties and profit split payments received by the Company and its Affiliates
from their respective licensees under Existing Licenses for sales of the
Products by their respective licensees during the applicable period, and (2) the
amount of any milestone payments received during such Net Sales Measuring Period
by the Company or its Affiliates from their licensees under Existing Licenses
with respect to the Products, (b) to the extent that Net Sales for the Products
for an applicable period is determined based on Net Sales of a Combination
Product for such period, the method of determining the Net Sales of the
Combination Product attributable to the Products in accordance with the
definition of Net Sales, and (c) to the extent that sales for the Products for
an applicable period is recorded in currencies other than United States dollars,
the exchange rates used for conversion of such foreign currency into United
States dollars and (ii) the calculation of the Net Sales Payment due, if any, in
respect of the applicable Net Sales Measuring Period in accordance with this CVR
Agreement.

“Officer’s Certificate” when used with respect to the Company means a
certificate signed by the chairman of the Board of Directors or the president or
any vice president, the controller or assistant controller and the treasurer or
assistant treasurer or the secretary or any assistant secretary of the Company
delivered to the Trustee or any other person authorized to act on behalf of the
Company.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Company.

“Outstanding” when used with respect to Securities means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
CVR Agreement, except: (i) Securities theretofore cancelled by the Trustee or
delivered to the Trustee for cancellation and (ii) Securities in exchange for or
in lieu of which other Securities have been

 

7



--------------------------------------------------------------------------------

authenticated and delivered pursuant to this CVR Agreement, other than any such
Securities in respect of which there shall have been presented to the Trustee
proof satisfactory to it that such Securities are held by a bona fide purchaser
in whose hands the Securities are valid obligations of the Company; provided,
however, that in determining whether the Holders of the requisite Outstanding
Securities have given any request, demand, direction, consent or waiver
hereunder, Securities owned by the Company or any Affiliate of the Company,
whether held as treasury securities or otherwise, shall be disregarded and
deemed not to be Outstanding.

“Party” shall mean the Trustee, the Company and/or Holder(s), as applicable.

“Paying Agent” means any Person authorized by the Company to pay the amount
determined pursuant to Section 3.1, if any, on any Securities on behalf of the
Company.

“Payment Date” means any Net Sales Payment Date, any Milestone Payment Date, and
any such date as shall be required for any CVR Shortfall payment pursuant to the
review procedure set forth in Section 7.6.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.

“Products” means each of:

(a) the pharmaceutical product comprising the chemical compound having the
chemical name of 5ß,20-Epoxy-1,2a,4,7ß,10ß,13a-hexahydroxytax-11-en-9-one
4,10-diacetate 2-benzoate 13-ester with (2R,3S)-N-benzoyl-3-phenylisoserine
(with the structure below), known by the generic name “paclitaxel” and bound to
albumin that is the subject of the New Drug Application No. 21-660 filed with
the FDA and subject of the European Medicines Agency Marketing Authorization
granted on January 11, 2008, together with all amendments and supplements to
such FDA and European Medicines Agency approvals (identified by the Company as
ABRAXANE); provided that in all cases such Product is an injectable formulation.

LOGO [g21538g70q57.jpg]

 

8



--------------------------------------------------------------------------------

(b) the pharmaceutical product comprising the chemical compound having the
chemical name of (2R,3S)-N-carboxy-3-phenylisoserine,N-tert-butyl ester,
13-ester with 5ß-20-epoxy-1,2 ,4,7ß,10ß,13 -hexahydroxytax-11-en-9-one 4-acetate
2-benzoate, anhydrous(with the structure below) bound to albumin that is the
subject of the Investigational New Drug Application No. 73,527 filed with the
FDA together with all amendments (identified by the Company as “nab-docetaxel
(ABI-008)”); provided that in all cases such Product is an injectable
formulation.

(c) the pharmaceutical product comprising the chemical compound having the
chemical name of (3S, 6R, 7E, 9R, 10R, 12R, 14S, 15E, 17E, 19E, 21S, 23S, 26R,
27R, 34aS)-9, 10, 12, 13, 14, 21, 22, 23, 24, 25, 26, 27, 32, 33, 34,
34a-hexadecahydro-9,27-dihydroxy-3-[(1R)-2-[(1S, 3R,
4R)-4-hydroxy-3-methoxycyclohexyl]-1-methylethyl]-10,21-dimethoxy-6, 8, 12, 14,
20, 26-hexamethyl-23, 27-epoxy-3H-pyrido[2, 1-c][1,4] oxaazacyclohentriacontine
-1, 5, 11, 28, 29 (4H,6H,31H)-pentone (with the structure below) bound to
albumin that is the subject of the Investigational New Drug Application
No. 74.610 filed with the FDA together with all amendments (identified by the
Company as “nab-rapamycin (ABI-009)”); provided that in all cases such Product
is an injectable formulation.

LOGO [g21538g61j13.jpg]

(d) the pharmaceutical product comprising the chemical compound having the
chemical name of 17-allylamino-17-demethoxygeldanamycin, 17-allylamino
geldanamycin (with the structure below) bound to albumin that is the subject of
the Investigational New Drug Application No. 78,298 filed with the FDA together
with all amendments (identified by the Company as “nab-17AAG (ABI-010)”);
provided that in all cases such Product is an injectable formulation.

 

9



--------------------------------------------------------------------------------

LOGO [g21538g18e07.jpg]

(e) the pharmaceutical product comprising the chemical compound having the
chemical name of N-(1,2,3-trimethoxy-10-methylsulfanyl-9-oxo-5,6,7,9-
tetrahydro-benzo[a]heptalen-7-yl)-3-[3-(1,2,3-trimethoxy-10-methylsulfanyl-9-oxo-5,6,7,9-tetrahydro-benzo[a]heptalen-7-yl)-ureido]-propionamide(with
the structure below) bound to albumin that is the subject of the Investigational
New Drug Application No. 103,698 filed with the FDA together with all amendments
(identified by the Company as “nab-thiocolchicine dimer (ABI-011)”); provided
that in all cases the Product is an injectable formulation.

LOGO [g21538g46m25.jpg]

(f) the pharmaceutical product comprising the chemical compound having the
chemical name of (aR,
ßS)-ß-[[(1,1-Dimethylethoxy)carbonyl]amino]-a-(hexanoyloxy)benzenepropanoic acid
(2aR,4S,4aS,6R,9S,11S,12S,12aR,12bS)-12b-(acetyloxy)-12-(benzoyloxy)-2a,3,4,4a,5,6,9,10,11,12,12a,12b-dodecahydro-4,6,11-trihydroxy-4a,8,13,13-tetramethyl-5-oxo-7,11-methano-1H-cyclodecal[3,4]benz[1,2-b]oxet-9-yl
ester (with the structure below) bound to albumin (identified by the Company as
“nab-novel taxane (ABI-013)”) provided that in all cases the Product is an
injectable formulation.

 

10



--------------------------------------------------------------------------------

LOGO [g21538g83j58.jpg]

(g) the pharmaceutical product comprising the chemical compound having the
chemical name of Benzenepropanoic acid,
ß-(benzoylamino)-a-hydroxy-,6,12bbis(acetyloxy)-12-(benzoyloxy)-2a,3,4,4a,5,6,9,10,11,12,12a,12bdodecahydro-
4,11-dihydroxy-4a,8,13,13-tetramethyl-5-oxo-7,11-methano-1H-cyclodeca[3,4]benz[1,2-b]-oxet-9-yl
ester,[2aR-[2aa,4ß,4aß,6ß,9a(aR*,ßS*),11a ,12a,12aa, 12ba]] bound to albumin
that is the subject of the Investigational New Drug Application No. 63,082 filed
with the FDA together with all amendments (identified by the Company as
“COROXANE”); provided that in all cases the Product is an injectable
formulation.

“Redemption Eligibility Date” means the date that fifty percent (50%) of the
Securities issued pursuant to the terms of the Merger Agreement either are
(i) no longer Outstanding, and/or (ii) repurchased, acquired, redeemed or
retired by the Company.

“Registration Statement” shall have the meaning set forth in the Recitals of
this CVR Agreement.

“Regulatory Approval” means all approvals from the FDA or other non-U.S.
regulatory authority necessary for the commercial manufacture, marketing and
sale of a product in the United States or other jurisdiction in accordance with
applicable Law.

“Representatives” shall have the meaning set forth in Section 7.13 of this CVR
Agreement.

“Responsible Officer” when used with respect to the Trustee means any officer
assigned to the Corporate Trust Office and also means, with respect to any
particular corporate trust matter, any other officer of the Trustee to whom such
matter is referred because of his knowledge of and familiarity with the
particular subject.

“Securities” shall have the meaning set forth in the Preamble of this CVR
Agreement.

“Securities Act” shall have the meaning set forth in the Recitals of this CVR
Agreement.

 

11



--------------------------------------------------------------------------------

“Security Register” shall have the meaning set forth in Section 3.5(a) of this
CVR Agreement.

“Senior Obligations” means any existing or future obligations of the Company,
including the principal of, premium (if any), interest (including, without
limitation, any interest accruing subsequent to the filing of a petition of
bankruptcy at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable Law) on, and
all other amounts owing thereon, (i) with respect to borrowed money,
(ii) evidenced by notes, debentures, bonds or other similar debt instruments,
(iii) with respect to the net obligations owed under interest rate swaps or
similar agreements or currency exchange transactions, (iv) reimbursement
obligations in respect of letters of credit and similar obligations, (v) in
respect of capital leases, or (vi) guarantees in respect of obligations referred
to in clauses (i) through (v) above; unless, in any case, the instrument
creating or evidencing the same or pursuant to which the same is outstanding
provides that such obligations are pari passu to or subordinate in right of
payment to the Securities.

Notwithstanding the foregoing, “Senior Obligations” shall not include:

 

  (a)

Junior Obligations;

 

  (b)

trade debt incurred in the ordinary course of business;

 

  (c)

any intercompany indebtedness between the Company and any of its Subsidiaries or
Affiliates;

 

  (d)

indebtedness of the Company that is subordinated in right of payment to Senior
Obligations;

 

  (e)

indebtedness or other obligations of the Company that by its terms ranks equal
or junior in right of payment to the Junior Obligations;

 

  (f)

indebtedness of the Company that, by operation of Law, is subordinate to any
general unsecured obligations of the Company; and

 

  (g)

indebtedness evidenced by any guarantee of indebtedness ranking equal or junior
in right of payment to the Junior Obligations.

“Shortfall Interest Rate” means a rate equal to the sum of two percent (2%) plus
the prime rate of interest quoted in the Money Rates section of The Wall Street
Journal (New York Edition), or similar reputable data source, calculated daily
on the basis of a three hundred sixty-five (365) day year or, if lower, the
highest rate permitted under applicable Law.

“Shortfall Report” shall have the meaning set forth in Section 7.6(b) of this
CVR Agreement.

“Sub” shall have the meaning set forth in the Recitals of this CVR Agreement.

 

12



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, association, partnership or other business entity of which
more than fifty percent (50%) of the total voting power of shares of Voting
Securities is at the time owned or controlled, directly or indirectly, by:
(i) such Person; (ii) such Person and one or more Subsidiaries of such Person;
or (iii) one or more Subsidiaries of such Person.

“Tax” means any federal, state, local or foreign income, profits, gross
receipts, license, payroll, employment, severance, stamp, occupation, premium,
windfall profits, environmental, customs duty, capital stock, franchise, sales,
social security, unemployment, disability, use, property, withholding, excise,
transfer, registration, production, value added, alternative minimum, occupancy,
estimated or any other tax of any kind whatsoever, together with any interest,
penalty or addition thereto, imposed by any Governmental Entity responsible for
the imposition of any such tax, whether disputed or not.

“Tax Return” means any return, report, declaration, claim or other statement
(including attached schedules) relating to Taxes.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time to time.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
CVR Agreement, until a successor Trustee shall have become such pursuant to the
applicable provisions of this CVR Agreement, and thereafter “Trustee” shall mean
such successor Trustee.

“Vice President” when used with respect to the Company or the Trustee, means any
vice president, whether or not designated by a number or a word or words added
before or after the title of “vice president.”

“Voting Securities” means securities or other interests having voting power, or
the right, to elect or appoint a majority of the directors, or any Persons
performing similar functions, irrespective of whether or not stock or other
interests of any other class or classes shall have or might have voting power or
any right by reason of the happening of any contingency.

Section 1.2 Compliance and Opinions.

(a) Upon any application or request by the Company to the Trustee to take any
action under any provision of this CVR Agreement, the Company shall furnish to
the Trustee an Officers’ Certificate stating that, in the opinion of the signor,
all conditions precedent, if any, provided for in this CVR Agreement relating to
the proposed action have been complied with and an Opinion of Counsel stating,
subject to customary exceptions, that in the opinion of such counsel all such
conditions precedent, if any, have been complied with, except that, in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this CVR Agreement relating to such
particular application or request, no additional certificate or opinion need be
furnished.

(b) Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this CVR Agreement shall include: (i) a statement that
each individual signing such certificate or opinion has read such covenant or
condition and the definitions herein

 

13



--------------------------------------------------------------------------------

relating thereto; (ii) a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based; (iii) a statement that, in the opinion of
each such individual, he or she has made such examination or investigation as is
necessary to enable him to express an informed opinion as to whether or not such
covenant or condition has been complied with; and (iv) a statement as to
whether, in the opinion of each such individual, such condition or covenant has
been complied with.

Section 1.3 Form of Documents Delivered to Trustee.

(a) In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

(b) Any certificate or opinion of an officer of the Company may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel. Any such certificate or Opinion of Counsel may be
based, insofar as it relates to factual matters, upon a certificate or opinion
of, or representations by, an officer or officers of the Company stating that
the information with respect to such factual matters is in the possession of the
Company.

(c) Any certificate, statement or opinion of an officer of the Company or of
counsel may be based, insofar as it relates to accounting matters, upon a
certificate or opinion of or representations by an accountant or firm of
accountants in the employ of the Company. Any certificate or opinion of any
independent firm of public accountants filed with the Trustee shall contain a
statement that such firm is independent.

(d) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this CVR Agreement, they may, but need not, be consolidated
and form one instrument.

Section 1.4 Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this CVR Agreement to be given or taken by Holders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Company. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this CVR
Agreement and (subject to Section 4.1) conclusive in favor of the Trustee and
the Company, if made in the manner provided in this Section. The Company may

 

14



--------------------------------------------------------------------------------

set a record date for purposes of determining the identity of Holders entitled
to vote or consent to any action by vote or consent authorized or permitted
under this CVR Agreement. If not previously set by the Company, (i) the record
date for determining the Holders entitled to vote at a meeting of the Holders
shall be the date preceding the date notice of such meeting is mailed to the
Holders, or if notice is not given, on the day next preceding the day such
meeting is held, and (ii) the record date for determining the Holders entitled
to consent to any action in writing without a meeting shall be the first date on
which a signed written consent setting forth the action taken or proposed to be
taken is delivered to the Company. If a record date is fixed, those Persons who
were Holders of Securities at such record date (or their duly designated
proxies), and only those Persons, shall be entitled to take such action by vote
or consent or, except with respect to clause (d) below, to revoke any vote or
consent previously given, whether or not such Persons continue to be Holders
after such record date. No such vote or consent shall be valid or effective for
more than one hundred twenty (120) days after such record date.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any reasonable manner which the Trustee deems
sufficient.

(c) The ownership of Securities shall be proved by the Security Register.
Neither the Company nor the Trustee nor any Agent of the Company or the Trustee
shall be affected by any notice to the contrary.

(d) At any time prior to (but not after) the evidencing to the Trustee, as
provided in this Section 1.4, of the taking of any action by the Holders of the
Securities specified in this CVR Agreement in connection with such action, any
Holder of a Security the serial number of which is shown by the evidence to be
included among the serial numbers of the Securities the Holders of which have
consented to such action may, by filing written notice at the Corporate Trust
Office and upon proof of holding as provided in this Section 1.4, revoke such
action so far as concerns such Security. Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Security
shall bind every future Holder of the same Security or the Holder of every
Security issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done, suffered or omitted to
be done by the Trustee, any Paying Agent or the Company in reliance thereon,
whether or not notation of such action is made upon such Security.

Section 1.5 Notices, etc., to Trustee and Company. Any request, demand,
authorization, direction, notice, consent, waiver or Act of Holders or other
document provided or permitted by this CVR Agreement to be made upon, given or
furnished to, or filed with:

(a) the Trustee by any Holder or by the Company shall be sufficient for every
purpose hereunder if made, given, furnished or filed, in writing, to or with the
Trustee at its Corporate Trust Office; or

(b) the Company by the Trustee or by any Holder shall be sufficient for every
purpose hereunder if in writing and mailed, first-class postage prepaid, to the
Company addressed to it at Celgene Corporation, 86 Morris Avenue, Summit, New
Jersey 07901, Legal Department, Attention: Senior Vice President and Chief
Counsel, or at any other address previously furnished in writing to the Trustee
by the Company.

 

15



--------------------------------------------------------------------------------

Section 1.6 Notice to Holders; Waiver.

(a) Where this CVR Agreement provides for notice to Holders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed, first-class postage prepaid, to each Holder affected
by such event, at his address as it appears in the Security Register, not later
than the latest date, and not earlier than the earliest date, prescribed for the
giving of such notice. In any case where notice to Holders is given by mail,
neither the failure to mail such notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. Where this CVR Agreement provides for notice in any
manner, such notice may be waived in writing by the Person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice. Waivers of notice by Holders shall be filed with the
Trustee, but such filing shall not be a condition precedent to the validity of
any action taken in reliance upon such waiver.

(b) In case by reason of the suspension of regular mail service or by reason of
any other cause, it shall be impracticable to mail notice of any event as
required by any provision of this CVR Agreement, then any method of giving such
notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

Section 1.7 Conflict with Trust Indenture Act. If any provision hereof limits,
qualifies or conflicts with another provision hereof which is required to be
included in this CVR Agreement by any of the provisions of the Trust Indenture
Act, such required provision shall control.

Section 1.8 Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.

Section 1.9 Benefits of Agreement. Nothing in this CVR Agreement or in the
Securities, express or implied, shall give to any Person (other than the Parties
hereto and their successors hereunder, any Paying Agent and the Holders) any
benefit or any legal or equitable right, remedy or claim under this CVR
Agreement or under any covenant or provision herein contained, all such
covenants and provisions being for sole benefit of the Parties hereto and their
successors, any Paying Agent and of the Holders.

Section 1.10 Governing Law. THIS CVR AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK INCLUDING,
WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. EACH
OF THE COMPANY, THE TRUSTEE AND EACH OF THE HOLDERS BY THEIR ACCEPTANCE OF THE
SECURITIES, HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR
ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CVR
AGREEMENT AND THE

 

16



--------------------------------------------------------------------------------

SECURITIES, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. EACH OF THE
COMPANY AND THE TRUSTEE AGREES THAT PROCESS MAY BE SERVED UPON THEM IN ANY
MANNER AUTHORIZED BY THE LAWS OF THE STATE OF NEW YORK FOR SUCH PERSONS AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO SUCH SERVICE OF
PROCESS, THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 1.11 Legal Holidays. In the event that a Payment Date shall not be a
Business Day, then (notwithstanding any provision of this CVR Agreement or the
Securities to the contrary) payment on the Securities need not be made on such
date, but may be made, without the accrual of any interest thereon, on the next
succeeding Business Day with the same force and effect as if made on such
Payment Date.

Section 1.12 Separability Clause. In case any provision in this CVR Agreement or
in the CVRs shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 1.13 No Recourse Against Others. A director, officer or employee, as
such, of the Company or the Trustee shall not have any liability for any
obligations of the Company or the Trustee under the Securities or this CVR
Agreement or for any claim based on, in respect of or by reason of such
obligations or their creation. By accepting a Security each Holder waives and
releases all such liability. The waiver and release are part of the
consideration for the issue of the Securities.

Section 1.14 Counterparts. This CVR Agreement shall be signed in any number of
counterparts with the same effect as if the signatures to each counterpart were
upon a single instrument, and all such counterparts together shall be deemed an
original of this CVR Agreement.

Section 1.15 Acceptance of Trust. [—], the Trustee named herein, hereby accepts
the trusts in this CVR Agreement declared and provided, upon the terms and
conditions set forth herein.

ARTICLE 2

SECURITY FORMS

Section 2.1 Forms Generally.

(a) The Securities and the Trustee’s certificate of authentication shall be in
substantially the forms set forth in Annex A, attached hereto and incorporated
herein by this reference, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this CVR
Agreement and may have such letters, numbers or other

 

17



--------------------------------------------------------------------------------

marks of identification and such legends or endorsements placed thereon as may
be required to comply with the rules of any securities exchange or as may be
required by Law or any rule or regulation pursuant thereto, all as may be
determined by the officers executing such Securities, as evidenced by their
execution of the Securities. Any portion of the text of any Security may be set
forth on the reverse thereof, with an appropriate reference thereto on the face
of the Security.

(b) The definitive Securities shall be typewritten, printed, lithographed or
engraved on steel engraved borders or produced by any combination of these
methods or may be produced in any other manner permitted by the rules of any
securities exchange on which the Securities may be listed, all as determined by
the officers executing such Securities, as evidenced by their execution of such
Securities.

ARTICLE 3

THE SECURITIES

Section 3.1 Title and Terms.

(a) The aggregate number of CVRs in respect of which CVR Certificates may be
authenticated and delivered under this CVR Agreement is limited to a number
equal to [—]1 , except for Securities authenticated and delivered upon
registration of transfer of, or in exchange for, or in lieu of, other Securities
pursuant to Section 3.4, 3.5, 3.6 or 6.6. From and after the Effective Time, the
Company shall not be permitted to issue any CVRs that have the right to receive
any portion of the Milestone Payments or the Net Sales Payments, except as
provided and in accordance with the terms and conditions of the Merger
Agreement.

(b) The Securities shall be known and designated as the “Series A Contingent
Value Rights” of the Company.

(c) On each Net Sales Payment Date, the Company shall pay to the Trustee, by
wire transfer to the account designated by the Trustee, the Net Sales Payment
due, if any, in respect of the Net Sales Measuring Period ended immediately
preceding such Net Sales Payment Date, and the Trustee shall pay the Holders of
the Securities as of such Net Sales Payment Date, a pro rata portion of such Net
Sales Payment based on the number of CVRs held by each Holder as of such date.
Notwithstanding the foregoing, the Company’s obligations to pay any Net Sales
Payment shall terminate in its entirety on the Net Sales Payment Termination
Date.

(d) On each Milestone Payment Date, the Company shall pay to the Trustee, by
wire transfer to the account designated by the Trustee, the applicable Milestone
Payment, and the Trustee shall pay to the Holders of the Securities as of such
Milestone Payment Date, a pro rata portion of such Milestone Payment based on
the number of CVRs held by each Holder as of such date. Notwithstanding the
foregoing, the Company’s obligations to pay any Milestone Payment shall
terminate in its entirety if the corresponding Milestone for such Milestone
Payment has not been achieved by the Milestone Target Date.

 

1 Insert total, as of the closing of the Merger, of all CVRs to be issued
pursuant to the Merger Agreement.

 

18



--------------------------------------------------------------------------------

(e) The Holders of the CVR Certificates, by acceptance thereof, agree that no
joint venture, partnership or other fiduciary relationship is created hereby or
by the Securities.

(f) Other than in the case of interest on amounts due and payable after the
occurrence of an Event of Default or with respect to any CVR Shortfall, no
interest or dividends shall accrue on any amounts payable in respect of the
CVRs.

(g) Except to the extent any portion of any CVR Payment is required to be
treated as imputed interest pursuant to applicable Law, the Parties hereto agree
to treat the CVRs and all CVR Payments for all Tax purposes as additional
consideration for the shares of Common Stock, the Options, the SARs and the RSUs
pursuant to the Merger Agreement, and none of the Parties hereto will take any
position to the contrary on any Tax Return or for other Tax purposes except as
required by applicable Law. The Company shall report imputed interest on the
CVRs pursuant to Section 483 of the Code.

(h) The CVRs and any interest thereon may be sold, assigned, pledged encumbered
or in any manner transferred or disposed of, in whole or in part, only in
compliance with applicable United States federal and state securities Laws and,
to the extent applicable, in accordance with Section 3.5 hereof.

(i) The Holder of any CVR or CVR Certificate is not, and shall not, by virtue
thereof, be entitled to any rights of a holder of any Voting Securities or other
equity security or other ownership interest of the Company or in any constituent
company to the Merger, either at Law or in equity, and the rights of the Holders
are limited to those contractual rights expressed in this CVR Agreement.

(j) Except as provided in this CVR Agreement (including, without limitation,
Section 7.6), none of the Company or any of its Affiliates shall have any right
to set-off any amounts owed or claimed to be owed by any Holder to any of them
against such Holder’s Securities or any CVR Payment or other amount payable to
such Holder in respect of such Securities.

(k) In the event that all of the CVR Certificates not previously cancelled shall
have become due and payable pursuant to the terms hereof, all disputes with
respect to amounts payable to the Holders brought pursuant to the terms and
conditions of this CVR Agreement have been resolved, and the Company has paid or
caused to be paid or deposited with the Trustee all amounts payable to the
Holders under this CVR Agreement (including any amounts determined in accordance
with Section 7.6 herein), then this CVR Agreement shall cease to be of further
effect and shall be deemed satisfied and discharged. Notwithstanding the
satisfaction and discharge of this CVR Agreement, the obligations of the Company
under Section 4.7(c) shall survive.

Section 3.2 Registrable Form. The Securities shall be issuable only in
registered form.

 

19



--------------------------------------------------------------------------------

Section 3.3 Execution, Authentication, Delivery and Dating.

(a) The Securities shall be executed on behalf of the Company by its chairman of
the Board of Directors or its president or any vice president or its treasurer,
but need not be attested. The signature of any of these officers on the
Securities may be manual or facsimile.

(b) Securities bearing the manual or facsimile signatures of individuals who
were, at the time of execution, the proper officers of the Company shall bind
the Company, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Securities or
did not hold such offices at the date of such Securities.

(c) At any time and from time to time after the execution and delivery of this
CVR Agreement, the Company may deliver Securities executed by the Company to the
Trustee for authentication, together with a Company Order for the authentication
and delivery of such Securities; and the Trustee, in accordance with such
Company Order, shall authenticate and deliver such Securities as provided in
this CVR Agreement and not otherwise.

(d) Each Security shall be dated the date of its authentication.

(e) No Security shall be entitled to any benefit under this CVR Agreement or be
valid or obligatory for any purpose unless there appears on such Security a
certificate of authentication substantially in the form provided for herein duly
executed by the Trustee, by manual or facsimile signature of an authorized
officer, and such certificate upon any Security shall be conclusive evidence,
and the only evidence, that such Security has been duly authenticated and
delivered hereunder and that the Holder is entitled to the benefits of this CVR
Agreement.

Section 3.4 Temporary Securities.

(a) Pending the preparation of definitive Securities, the Company may execute,
and upon Company Order, the Trustee shall authenticate and deliver, temporary
Securities which are printed, lithographed, typewritten, mimeographed or
otherwise produced, substantially of the tenor of the definitive Securities in
lieu of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the officers executing such Securities may
determine with the concurrence of the Trustee. Temporary Securities may contain
such reference to any provisions of this CVR Agreement as may be appropriate.
Every temporary Security shall be executed by the Company and be authenticated
by the Trustee upon the same conditions and in substantially the same manner,
and with like effect, as the definitive Securities.

(b) If temporary Securities are issued, the Company will cause definitive
Securities to be prepared without unreasonable delay. After the preparation of
definitive Securities, the temporary Securities shall be exchangeable for
definitive Securities upon surrender of the temporary Securities at the office
or agency of the Company designated for such purpose pursuant to Section 7.2,
without charge to the Holder. Upon surrender for cancellation of any one or more
temporary Securities, the Company shall execute and the Trustee shall
authenticate and deliver in exchange therefor a like amount of definitive
Securities. Until so

 

20



--------------------------------------------------------------------------------

exchanged, the Temporary Securities shall in all respects be entitled to the
same benefits under this CVR Agreement as definitive Securities.

Section 3.5 Registration, Registration of Transfer and Exchange.

(a) The Company shall cause to be kept at the office of the Trustee a register
(the register maintained in such office and in any other office or agency
designated pursuant to Section 7.2 being herein sometimes referred to as the
“Security Register”) in which, subject to such reasonable regulations as it may
prescribe, the Company shall provide for the registration of Securities and of
transfers of Securities. The Trustee is hereby initially appointed “Security
Registrar” for the purpose of registering Securities and transfers of Securities
as herein provided.

(b) Upon surrender for registration of transfer of any Security at the office or
agency of the Company designated pursuant to Section 7.2, the Company shall
execute, and the Trustee shall authenticate and deliver, in the name of the
designated transferee or transferees, one or more new CVR Certificates
representing the same aggregate number of CVRs represented by the CVR
Certificate so surrendered that are to be transferred and the Company shall
execute and the Trustee shall authenticate and deliver, in the name of the
transferor, one or more new CVR Certificates representing the aggregate number
of CVRs represented by such CVR Certificate that are not to be transferred.

(c) At the option of the Holder, CVR Certificates may be exchanged for other CVR
Certificates that represent in the aggregate the same number of CVRs as the CVR
Certificates surrendered at such office or agency. Whenever any CVR Certificates
are so surrendered for exchange, the Company shall execute, and the Trustee
shall authenticate and deliver, the CVR Certificates which the Holder making the
exchange is entitled to receive.

(d) All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
rights, and entitled to the same benefits under this CVR Agreement, as the
Securities surrendered upon such registration of transfer or exchange.

(e) Every Security presented or surrendered for registration of transfer or for
exchange shall (if so required by the Company or the Security Registrar) be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Company and the Security Registrar, duly executed by the
Holder thereof or his attorney duly authorized in writing.

(f) No service charge shall be made for any registration of transfer or exchange
of Securities, but the Company may require payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Securities, other than exchanges
pursuant to Section 3.4 or 6.6 not involving any transfer.

Section 3.6 Mutilated, Destroyed, Lost and Stolen Securities.

(a) If (i) any mutilated Security is surrendered to the Trustee, or (ii) the
Company and the Trustee receive evidence to their satisfaction of the
destruction, loss or theft of

 

21



--------------------------------------------------------------------------------

any Security, and there is delivered to the Company and the Trustee such
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Company or the Trustee that such Security
has been acquired by a bona fide purchaser, the Company shall execute and, upon
delivery of a Company Order, the Trustee shall authenticate and deliver, in
exchange for any such mutilated Security or in lieu of any such destroyed, lost
or stolen Security, a new CVR Certificate of like tenor and amount of CVRs,
bearing a number not contemporaneously outstanding.

(b) In case any such mutilated, destroyed, lost or stolen Security has become or
is to become finally due and payable within fifteen (15) days, the Company in
its discretion may, instead of issuing a new CVR Certificate, pay to the Holder
of such Security on the applicable Payment Date, as the case may be, all amounts
due and payable with respect thereto.

(c) Every new Security issued pursuant to this Section 3.6 in lieu of any
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all benefits of this CVR Agreement equally and proportionately with
any and all other Securities duly issued hereunder.

(d) The provisions of this Section are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.

Section 3.7 Payments with respect to CVR Certificates. Payment of any amounts
pursuant to the CVRs shall be made in such coin or currency of the United States
of America as at the time is legal tender for the payment of public and private
debts. The Company may, at its option, pay such amounts by wire transfer or
check payable in such money.

Section 3.8 Persons Deemed Owners. Prior to the time of due presentment for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the Person in whose name any Security is registered as
the owner of such Security for the purpose of receiving payment on such Security
and for all other purposes whatsoever, whether or not such Security be overdue,
and neither the Company, the Trustee nor any agent of the Company or the Trustee
shall be affected by notice to the contrary.

Section 3.9 Cancellation. All Securities surrendered for payment, registration
of transfer or exchange shall, if surrendered to any Person other than the
Trustee, be delivered to the Trustee and shall be promptly canceled by it. The
Company may at any time deliver to the Trustee for cancellation any Securities
previously authenticated and delivered hereunder which the Company may have
acquired in any manner whatsoever, and all Securities so delivered shall be
promptly canceled by the Trustee. No Securities shall be authenticated in lieu
of or in exchange for any Securities canceled as provided in this Section,
except as expressly permitted by this CVR Agreement. All cancelled Securities
held by the Trustee shall be destroyed and a certificate of destruction shall be
issued by the Trustee to the Company, unless otherwise directed by a Company
Order.

 

22



--------------------------------------------------------------------------------

ARTICLE 4

THE TRUSTEE

Section 4.1 Certain Duties and Responsibilities. (a) With respect to the
Holders, the Trustee, prior to the occurrence of an Event of Default (as defined
in Section 8.1) with respect to the Securities and after the curing or waiving
of all Events of Default which may have occurred, undertakes to perform such
duties and only such duties as are specifically set forth in this CVR Agreement
and no implied covenants shall be read into this CVR Agreement against the
Trustee. In case an Event of Default with respect to the Securities has occurred
(which has not been cured or waived), the Trustee shall exercise such of the
rights and powers vested in it by this CVR Agreement, and use the same degree of
care and skill in their exercise, as a prudent person would exercise or use
under the circumstances in the conduct of his own affairs.

(b) In the absence of bad faith on its part, prior to the occurrence of an Event
of Default and after the curing or waiving of all such Events of Default which
may have occurred, the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee which conform to the
requirements of this CVR Agreement; but in the case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Trustee, the Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this CVR Agreement.

(c) No provision of this CVR Agreement shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that (i) this Subsection (c) shall not be
construed to limit the effect of Subsections (a) and (b) of this Section;
(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts; and (iii) the Trustee shall not
be liable with respect to any action taken or omitted to be taken by it in good
faith in accordance with the direction of the Holders pursuant to Section 8.9
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this CVR Agreement.

(d) Whether or not therein expressly so provided, every provision of this CVR
Agreement relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section.

Section 4.2 Certain Rights of Trustee. Subject to the provisions of Section 4.1,
including without limitation, the duty of care that the Trustee is required to
exercise upon the occurrence of an Event of Default:

(a) the Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties and the
Trustee need not investigate any fact or matter stated in the document;

 

23



--------------------------------------------------------------------------------

(b) any request or direction or order of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution
and the Trustee shall not be liable for any action it takes or omits to take in
good faith reliance thereon;

(c) whenever in the administration of this CVR Agreement the Trustee shall deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officers’ Certificate and the Trustee shall not be liable for any action it
takes or omits to take in good faith reliance thereon or an Opinion of Counsel;

(d) the Trustee may consult with counsel and the written advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with such advice or Opinion of Counsel;

(e) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this CVR Agreement at the request or direction of any of
the Holders pursuant to this CVR Agreement, unless such Holders shall have
offered to the Trustee reasonable security or indemnity against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction;

(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, appraisal, bond, debenture,
note, coupon, security, or other paper or document, but the Trustee in its
discretion may make such further inquiry or investigation into such facts or
matters as it may see fit, and if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney;

(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder; and

(h) the Trustee shall not be liable for any action taken, suffered or omitted to
be taken by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this CVR Agreement.

Section 4.3 Notice of Default. If a default occurs hereunder with respect to the
Securities, the Trustee shall give the Holders notice of any such default
actually known to it as and to the extent applicable and provided by the Trust
Indenture Act; provided, however, that in the case of any default of the
character specified in Section 8.1(b) with respect to the Securities, no notice
to Holders shall be given until at least thirty (30) days after the occurrence
thereof. For the purpose of this Section 4.3, the term “default” means any event
that is, or after notice or lapse of time or both would become, an Event of
Default with respect to the Securities.

 

24



--------------------------------------------------------------------------------

Section 4.4 Not Responsible for Recitals or Issuance of Securities. The Trustee
shall not be accountable for the Company’s use of the Securities or the proceeds
from the Securities. The recitals contained herein and in the Securities, except
the Trustee’s certificates of authentication, shall be taken as the statements
of the Company, and the Trustee assumes no responsibility for their correctness.
The Trustee makes no representations as to the validity or sufficiency of this
CVR Agreement or of the Securities.

Section 4.5 May Hold Securities. The Trustee, any Paying Agent, Security
Registrar or any other agent of the Company, in its individual or any other
capacity, may become the owner or pledgee of Securities, and, subject to
Sections 4.8 and 4.13, may otherwise deal with the Company with the same rights
it would have if it were not Trustee, Paying Agent, Security Registrar or such
other agent.

Section 4.6 Money Held in Trust. Money held by the Trustee in trust hereunder
need not be segregated from other funds except to the extent required by Law.
The Trustee shall be under no liability for interest on any money received by it
hereunder.

Section 4.7 Compensation and Reimbursement. The Company agrees:

(a) to pay to the Trustee from time to time reasonable compensation for all
services rendered by it hereunder in such amount as the Company and the Trustee
shall agree from time to time (which compensation shall not be limited by any
provision of Law in regard to the compensation of a trustee of an express
trust);

(b) except as otherwise expressly provided herein, to reimburse the Trustee upon
its request for all reasonable expenses, disbursements and advances incurred or
made by the Trustee in accordance with any provision of this CVR Agreement
(including the reasonable compensation and the reasonable expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to the Trustee’s negligence or willful
misconduct; and

(c) to indemnify the Trustee and each of its agents, officers, directors and
employees (each an “indemnitee”) for, and to hold it harmless against, any loss,
liability or expense (including attorneys fees and expenses) incurred without
negligence or bad faith on its part, arising out of or in connection with the
acceptance or administration of this trust and the performance of its duties
hereunder, including the reasonable costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties hereunder. The Company’s payment obligations
pursuant to this Section shall survive the termination of this CVR Agreement.
When the Trustee incurs expenses after the occurrence of an Event of Default
specified in Section 8.1(c) or 8.1(d) with respect to the Company, the expenses
are intended to constitute expenses of administration under bankruptcy Laws.

Section 4.8 Disqualification; Conflicting Interests.

(a) If applicable, to the extent that the Trustee or the Company determines that
the Trustee has a conflicting interest within the meaning of the Trust Indenture
Act, the Trustee shall, within ninety (90) days after ascertaining that it has
such conflicting interest, either

 

25



--------------------------------------------------------------------------------

eliminate such conflicting interest or resign to the extent and in the manner
provided by, and subject to the provisions of, the Trust Indenture Act and this
CVR Agreement. The Company shall take prompt steps to have a successor appointed
in the manner provided in this CVR Agreement.

(b) In the event the Trustee shall fail to comply with the foregoing subsection
4.8(a), the Trustee shall, within ten (10) days of the expiration of such ninety
(90) day period, transmit a notice of such failure to the Holders in the manner
and to the extent provided in the Trust Indenture Act and this CVR Agreement.

(c) If the Trustee fails to comply with Section 4.8(a) after written request
therefore by the Company or any Holder, any Holder of any Security who has been
a bona fide Holder for at least six (6) months may on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
removal of such Trustee and the appointment of a successor Trustee.

Section 4.9 Corporate Trustee Required; Eligibility. There shall at all times be
a Trustee hereunder which satisfies the applicable requirements of Sections
310(a)(1) and (5) of the Trust Indenture Act and has a combined capital and
surplus of at least one hundred fifty million dollars ($150,000,000). If such
corporation publishes reports of condition at least annually, pursuant to Law or
to the requirements of a supervising or examining authority, then for the
purposes of this Section 4.9, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this Section, it
shall resign immediately in the manner and with the effect hereinafter specified
in this Article.

Section 4.10 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article shall become effective until the acceptance of
appointment by the successor Trustee under Section 4.11.

(b) The Trustee, or any trustee or trustees hereafter appointed, may resign at
any time by giving written notice thereof to the Company. If an instrument of
acceptance by a successor Trustee shall not have been delivered to the Trustee
within thirty (30) days after the giving of such notice of resignation, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

(c) The Trustee may be removed at any time by an act of the Majority Holders,
delivered to the Trustee and to the Company.

(d) If at any time:

(1) the Trustee shall fail to comply with Section 4.8 after written request
therefor by the Company or by any Holder who has been a bona fide Holder of a
Security for at least six months, or

 

26



--------------------------------------------------------------------------------

(2) the Trustee shall cease to be eligible under Section 4.9 and shall fail to
resign after written request therefor by the Company or by any such Holder, or

(3) the Trustee shall become incapable of acting or shall be adjudged a bankrupt
or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation, then, in any case, (i) the Company, by a Board Resolution, may
remove the Trustee, or (ii) the Holder of any Security who has been a bona fide
Holder of a Security for at least six months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor Trustee.

(e) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any cause, the Company, by a
Board Resolution, shall promptly appoint a successor Trustee. If, within one
year after any removal by Holders of a majority of the Outstanding Securities, a
successor Trustee shall be appointed by act of the Holders of a majority of the
Outstanding Securities delivered to the Company and the retiring Trustee the
successor Trustee so appointed shall, forthwith upon its acceptance of such
appointment in accordance with Section 4.11, become the successor Trustee and
supersede the successor Trustee appointed by the Company. If no successor
Trustee shall have been so appointed by the Company or the Holders of the
Securities and accepted appointment within sixty (60) days after the retiring
Trustee tenders its resignation or is removed, the retiring Trustee may, or, the
Holder of any Security who has been a bona fide Holder for at least six
(6) months may on behalf of himself and all others similarly situated, petition
any court of competent jurisdiction for the appointment of a successor Trustee.

(f) The Company shall give notice of each resignation and each removal of the
Trustee and each appointment of a successor Trustee by mailing written notice of
such event by first-class mail, postage prepaid, to the Holders of Securities as
their names and addresses appear in the Security Register. Each notice shall
include the name of the successor Trustee and the address of its Corporate Trust
Office. If the Company fails to send such notice within ten (10) days after
acceptance of appointment by a successor Trustee, it shall not be a default
hereunder but the successor Trustee shall cause the notice to be mailed at the
expense of the Company.

Section 4.11 Acceptance of Appointment of Successor.

(a) Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Company and to the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee; but, upon request of the Company or the
successor Trustee, such retiring Trustee shall, upon payment of its charges,
execute and deliver an instrument transferring to such successor Trustee all the
rights, powers and trusts of the retiring Trustee, and shall duly assign,
transfer and deliver to such successor

 

27



--------------------------------------------------------------------------------

Trustee all property and money held by such retiring Trustee hereunder. Upon
request of any such successor Trustee, the Company shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts.

(b) No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article.

Section 4.12 Merger, Conversion, Consolidation or Succession to Business. Any
corporation into which the Trustee may be merged or converted or with which it
may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, by sale or otherwise shall be the successor of the Trustee hereunder,
provided such corporation shall be otherwise qualified and eligible under this
Article, without the execution or filing of any paper or any further act on the
part of any of the Parties hereto. In case any Securities shall have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion, sale or consolidation to such authenticating Trustee may
adopt such authentication and deliver the Securities so authenticated with the
same effect as if such successor Trustee had itself authenticated such
Securities; and such certificate shall have the full force which it is anywhere
in the Securities or in this CVR Agreement provided that the certificate of the
Trustee shall have; provided that the right to adopt the certificate of
authentication of any predecessor Trustee shall apply only to its successor or
successors by merger, conversion or consolidation.

Section 4.13 Preferential Collection of Claims Against Company. If and when the
Trustee shall be or shall become a creditor, directly or indirectly, secured or
unsecured, of the Company (or any other obligor upon the Securities), excluding
any creditor relationship set forth in Section 311(b) of the Trust Indenture
Act, if applicable, the Trustee shall be subject to the applicable provisions of
the Trust Indenture Act regarding the collection of claims against the Company
(or any such other obligor).

ARTICLE 5

HOLDERS’ LISTS AND REPORTS BY THE TRUSTEE AND COMPANY

Section 5.1 Company to Furnish Trustee Names and Addresses of Holders. The
Company will furnish or cause to be furnished to the Trustee (i) promptly after
the issuance of the Securities, and semi-annually thereafter, a list, in such
form as the Trustee may reasonably require, of the names and addresses of the
Holders as of a recent date, and (ii) at such times as the Trustee may request
in writing, within thirty (30) days after receipt by the Company of any such
request, a list, in such form as the Trustee may reasonably require, of the
names and addresses of the Holders as of a date not more than fifteen (15) days
prior to the time such list is furnished; provided, however, that if and so long
as the Trustee shall be the Security Registrar, no such list need be furnished.

 

28



--------------------------------------------------------------------------------

Section 5.2 Preservation of Information; Communications to Holders.

(a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Trustee as provided in Section 5.1 and the names and
addresses of Holders received by the Trustee in its capacity as Security
Registrar. The Trustee may destroy any list furnished to it as provided in
Section 5.1 upon receipt of a new list so furnished.

(b) The rights of the Holders to communicate with other Holders with respect to
their rights under this CVR Agreement and the corresponding rights and
privileges of the Trustee shall be as provided by Section 312(b)(2) of the Trust
Indenture Act, if applicable.

(c) Every Holder of Securities, by receiving and holding the same, agrees with
the Company and the Trustee that neither the Company nor the Trustee shall be
deemed to be in violation of Law or held accountable by reason of the disclosure
of any such information as to the names and addresses of the Holders made
pursuant to the Trust Indenture Act (if applicable) regardless of the source
from which such information was derived.

Section 5.3 Reports by Trustee.

(a) Within sixty (60) days after December 31 of each year commencing with the
December 31 following the date of this CVR Agreement, the Trustee shall transmit
to all Holders such reports concerning the Trustee and its actions under this
CVR Agreement as may be required pursuant to the Trust Indenture Act to the
extent and in the manner provided pursuant thereto. The Trustee shall also
comply with Section 313(b)(2) of the Trust Indenture Act, if applicable. The
Trustee shall also transmit by mail all reports as required by Section 313(c) of
the Trust Indenture Act, if applicable.

(b) A copy of each such report shall, at the time of such transmission to the
Holders, be filed by the Trustee with each stock exchange, if any, upon which
the Securities are listed, with the Commission and also with the Company. The
Company will promptly notify the Trustee when the Securities are listed on any
stock exchange.

Section 5.4 Reports by Company. The Company shall: (a) file with the Trustee,
(i) within fifteen (15) days after the Company is required to file the same with
the Commission, copies of the annual and quarterly reports and of the
information, documents and other reports (or copies of such portions of any of
the foregoing as the Commission may from time to time by rules and regulations
prescribe) which the Company is required to file with the Commission pursuant to
Section 13 or Section 15(d) of the Exchange Act (such required information,
documents and other reports, together the “Exchange Act Documents”); and (ii) if
the Company is not required to file Exchange Act Documents under Section 13 or
15(d) of the Exchange Act, within forty-five (45) days after each calendar
quarter of the Company (other than the last quarter of each calendar year),
quarterly financial information and, within ninety (90) days after each calendar
year of the Company, annual financial information that would be required
pursuant to Section 13 of the Exchange Act in respect of a security listed and
registered on a national securities exchange as may be prescribed from time to
time in such rules and regulations (provided that the Company also delivers
with, or includes within, the annual reports

 

29



--------------------------------------------------------------------------------

referred to in (i) and (ii) a calculation of Net Sales for the Products for the
annual period to date), (iii) within ten (10) days after the Company files its
annual report with the Commission for any year if the Company is required to
file Exchange Act Documents under Section 13 or 15(d) of the Exchange Act, or if
the Company is not required to file Exchange Act Documents under Section 13 or
15(d) of the Exchange Act within ninety (90) days after each calendar year, a
Net Sales Statement with respect to the last completed calendar year, and
(iv) within four (4) Business Days after the occurrence of any Milestone, a
notice setting forth the Milestone that occurred, the amount of the Milestone
Payment payable in connection therewith and the applicable Milestone Payment
Date; (b) file with the Trustee such additional information, documents and
reports with respect to compliance by the Company with the conditions and
covenants of this CVR Agreement as may be required from time to time by the
rules and regulations of the Commission, and (c) make available to the Holders
on the Company’s website as of an even date with the filing of such materials
with the Trustee, the information, documents and reports required to be filed by
the Company pursuant to subsections (a) or (b) of this Section 5.4.

ARTICLE 6

AMENDMENTS

Section 6.1 Amendments Without Consent of Holders. Without the consent of any
Holders, the Company and the Trustee, at any time and from time to time, may
enter into one or more amendments hereto or to the Securities, for any of the
following purposes:

(a) to convey, transfer, assign, mortgage or pledge to the Trustee as security
for the Securities any property or assets; or

(b) to evidence the succession of another Person to the Company, and the
assumption by any such successor of the covenants of the Company herein and in
the Securities; or

(c) to add to the covenants of the Company such further covenants, restrictions,
conditions or provisions as its Board of Directors and the Trustee shall
consider to be for the protection of the Holders of Securities, and to make the
occurrence, or the occurrence and continuance, of a default in any such
additional covenants, restrictions, conditions or provisions an Event of Default
permitting the enforcement of all or any of the several remedies provided in
this CVR Agreement as herein set forth; provided, that in respect of any such
additional covenant, restriction, condition or provision, such amendment may
provide for a particular period of grace after default (which period may be
shorter or longer than that allowed in the case of other defaults) or may
provide for an immediate enforcement upon such an Event of Default or may limit
the remedies available to the Trustee upon such an Event of Default or may limit
the right of the Majority Holders to waive such an Event of Default; or

(d) to cure any ambiguity, or to correct or supplement any provision herein or
in the Securities which may be defective or inconsistent with any other
provision herein; provided, that such provisions shall not materially reduce the
benefits of this CVR Agreement or the Securities to the Holders; or

 

30



--------------------------------------------------------------------------------

(e) to make any other provisions with respect to matters or questions arising
under this CVR Agreement; provided, that such provisions shall not adversely
affect the interests of the Holders;

(f) to make any amendments or changes necessary to comply or maintain compliance
with the Trust Indenture Act, if applicable; or

(g) make any change that does not adversely affect the interests of the Holders.

(h) Promptly following any amendment of this CVR Agreement or the Securities in
accordance with this Section 6.1, the Trustee shall notify the Holders of the
Securities of such amendment; provided that any failure so to notify the Holders
shall not affect the validity of such amendment.

Section 6.2 Amendments with Consent of Holders. With the consent of the Majority
Holders, by Act of said Holders delivered to the Company and the Trustee, the
Company (when authorized by a Board Resolution) and the Trustee may enter into
one or more amendments hereto or to the Securities for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this CVR Agreement or to the Securities or of modifying in any manner the rights
of the Holders under this CVR Agreement or to the Securities; provided, however,
that no such amendment shall, without the consent of the Holder of each
Outstanding Security affected thereby:

(a) modify in a manner adverse to the Holders (i) any provision contained herein
with respect to the termination of this CVR Agreement or the Securities,
(ii) the time for payment and amount of any Net Sales Payment or any Milestone
Payment, or otherwise extend the time for payment of the Securities or reduce
the amounts payable in respect of the Securities or modify any other payment
term or payment date. Notwithstanding the foregoing, each Holder of a Security,
by acceptance thereof, consents to the optional redemption provisions set forth
in Article 11 hereof;

(b) reduce the number of CVRs, the consent of whose Holders is required for any
such amendment; or

(c) modify any of the provisions of this Section, except to increase any such
percentage or to provide that certain other provisions of this CVR Agreement
cannot be modified or waived without the consent of the Holder of each Security
affected thereby.

It shall not be necessary for any Act of Holders under this Section to approve
the particular form of any proposed amendment, but it shall be sufficient if
such Act shall approve the substance thereof.

Section 6.3 Execution of Amendments. In executing any amendment permitted by
this Article, the Trustee (subject to Section 4.1) shall be fully protected in
relying upon an Opinion of Counsel stating that the execution of such amendment
is authorized or permitted by this CVR Agreement. The Trustee shall execute any
amendment authorized pursuant to this Article if the amendment does not
adversely affect the Trustee’s own rights,

 

31



--------------------------------------------------------------------------------

duties or immunities under this CVR Agreement or otherwise. Otherwise, the
Trustee may, but need not, execute such amendment.

Section 6.4 Effect of Amendments; Notice to Holders.

(a) Upon the execution of any amendment under this Article, this CVR Agreement
and the Securities shall be modified in accordance therewith, and such amendment
shall form a part of this CVR Agreement and the Securities for all purposes; and
every Holder of Securities theretofore or thereafter authenticated and delivered
hereunder shall be bound thereby.

(b) Promptly after the execution by the Company and the Trustee of any amendment
pursuant to the provisions of this Article, the Company shall mail a notice
thereof by first class mail to the Holders of Securities at their addresses as
they shall appear on the Security Register, setting forth in general terms the
substance of such amendment. Any failure of the Company to mail such notice, or
any defect therein, shall not, however, in any way impair or affect the validity
of any such amendment.

Section 6.5 Conformity with Trust Indenture Act. Every amendment executed
pursuant to this Article shall conform to the applicable requirements of the
Trust Indenture Act, if any.

Section 6.6 Reference in Securities to Amendments. If an amendment changes the
terms of a Security, the Trustee may require the Holder of the Security to
deliver it to the Trustee. Securities authenticated and delivered after the
execution of any amendment pursuant to this Article may, and shall if required
by the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such amendment. If the Company shall so determine, new
Securities so modified as to conform, in the opinion of the Trustee and the
Board of Directors, to any such amendment may be prepared and executed by the
Company and authenticated and delivered by the Trustee in exchange for
Outstanding Securities. Failure to make the appropriate notation or to issue a
new Security shall not affect the validity of such amendment.

ARTICLE 7

COVENANTS

Section 7.1 Payment of Amounts, if any, to Holders. The Company will duly and
punctually pay the amounts, if any, on the Securities in accordance with the
terms of the Securities and this CVR Agreement. Such amounts shall be considered
paid on the applicable Payment Date if on such date the Trustee or the Paying
Agent holds in accordance with this CVR Agreement money sufficient to pay all
such amounts then due. Notwithstanding any other provision of this CVR
Agreement, the Company or any of its Affiliates (including the Surviving
Corporation, as applicable), the Trustee or the Paying Agent, shall be entitled
to deduct and withhold, or cause to be deducted and withheld, from amounts
(including CVRs) otherwise payable pursuant to this CVR Agreement or the Merger
Agreement to any holder of shares of Common Stock, Options, SARs, RSUs or CVRs,
such amounts as the Company or any of its Affiliates, the Trustee or the Paying
Agent is required to deduct and withhold with respect to the making of such
payment under the Internal Revenue Code of 1986, as amended, or any provision

 

32



--------------------------------------------------------------------------------

of state, local or foreign Tax Law. To the extent that amounts are so withheld
by the Company or any of its Affiliates, the Trustee or the Paying Agent, such
withheld amounts shall be (a) paid over to the applicable Governmental Entity in
accordance with applicable Law and (b) treated for all purposes of this CVR
Agreement as having been paid to such Holder in respect of which such deduction
and withholding was made by the Company or any of its Affiliates, the Trustee or
the Paying Agent, as the case may be. The consent of Holder shall not be
required for any such withholding.

Section 7.2 Maintenance of Office or Agency.

(a) As long as any of the Securities remain Outstanding, the Company will
maintain in the Borough of Manhattan, The City of New York, an office or agency
(i) where Securities may be presented or surrendered for payment, (ii) where
Securities may be surrendered for registration of transfer or exchange and
(iii) where notices and demands to or upon the Company in respect of the
Securities and this CVR Agreement may be served. The office or agency of the
Trustee at [—] shall be such office or agency of the Company, unless the Company
shall designate and maintain some other office or agency for one or more of such
purposes. The Company or any of its Subsidiaries may act as Paying Agent,
registrar or transfer agent; provided that such Person shall take appropriate
actions to avoid the commingling of funds. The Company will give prompt written
notice to the Trustee of any change in the location of any such office or
agency. If at any time the Company shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the Corporate Trust Office of the Trustee, and the Company hereby
appoints the Trustee as its agent to receive all such presentations, surrenders,
notices and demands.

(b) The Company may from time to time designate one or more other offices or
agencies (in or outside of The City of New York) where the Securities may be
presented or surrendered for any or all such purposes, and may from time to time
rescind such designation; provided, however, that no such designation or
rescission shall in any manner relieve the Company of its obligation to maintain
an office or agency in the Borough of Manhattan, The City of New York for such
purposes. The Company will give prompt written notice to the Trustee of any such
designation or rescission and any change in the location of any such office or
agency.

Section 7.3 Money for Security Payments to Be Held in Trust.

(a) If the Company or any of its Subsidiaries shall at any time act as the
Paying Agent, it will, on or before the Payment Date, as the case may be,
segregate and hold in trust for the benefit of the Holders all sums held by such
Paying Agent for payment on the Securities until such sums shall be paid to the
Holders as herein provided, and will promptly notify the Trustee of any default
by the Company in making payment on the Securities.

(b) Whenever the Company shall have one or more Paying Agents for the
Securities, it will, on or before a Payment Date deposit with a Paying Agent a
sum in same day funds sufficient to pay the amount, if any, so becoming due;
such sum to be held in trust for the benefit of the Persons entitled to such
amount, and (unless such Paying Agent is the Trustee) the Company will promptly
notify the Trustee of such action or any failure so to act.

 

33



--------------------------------------------------------------------------------

(c) The Company will cause each Paying Agent other than the Trustee to execute
and deliver to the Trustee an instrument in which such Paying Agent shall agree
with the Trustee, subject to the provisions of this Section, that (i) such
Paying Agent will hold all sums held by it for the payment of any amount payable
on Securities in trust for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and will notify the Trustee of the sums so held and (ii) that it will
give the Trustee notice of any failure by the Company (or by any other obligor
on the Securities) to make any payment on the Securities when the same shall be
due and payable.

(d) Any money deposited with the Trustee or any Paying Agent, or then held by
the Company, in trust for the payment on any Security and remaining unclaimed
for one year after the Payment Date shall be paid to the Company on Company
Request, or (if then held by the Company) shall be discharged from such trust;
and the Holder of such Security shall thereafter, as an unsecured general
creditor, look only to the Company for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money shall thereupon
cease.

Section 7.4 Certain Purchases and Sales. Nothing contained herein shall prohibit
the Company or any of its Subsidiaries or Affiliates from acquiring in open
market transactions, private transactions or otherwise, the Securities.

Section 7.5 Books and Records. The Company shall keep, and shall cause its
Subsidiaries to keep, true, complete and accurate records in sufficient detail
to enable the amounts payable under this CVR Agreement to be determined by the
Holders and their consultants or professional advisors, for a period of three
(3) years following the end of any Net Sales Measuring Period.

Section 7.6 Audits.

(a) Upon the written request of the Majority Holders and no more than once
during any calendar year, and upon reasonable notice, the Company shall provide
an independent certified public accounting firm of nationally recognized
standing selected by the Majority Holders and the Company (the “Independent
Accountant”) with access during normal business hours to such of the records of
the Company as may be reasonably necessary to verify the accuracy of the Net
Sales Statements and the figures underlying the calculations set forth therein
for any period within the preceding three (3) years that has not previously been
audited in accordance with this Section 7.6. The Company shall pay for the fees
charged by the Independent Accountant in the event that the Independent
Accountant determines that the amount paid by the Company is more than ten
percent (10%) below the amount due; provided, however, that the Majority Holders
shall pay for the fees charged by such Independent Accountant in the event that
the Independent Accountant determines that the amount paid by the Company is
equal to or less than ten percent (10%) below the amount due, which amount the
Company may deduct from any future CVR Payments payable pursuant to this CVR
Agreement. The Independent Accountant shall disclose to the Majority Holders
only the amounts that the Independent Accountant believes to be due and payable
by the Company, details concerning any discrepancy from the amount paid and the
amount due, and shall disclose no other information revealed in such audit. The
Independent Accountant shall provide the Company with a copy of

 

34



--------------------------------------------------------------------------------

all disclosures made to the Majority Holders. This covenant shall survive the
termination of this CVR Agreement for a period of three (3) years; provided that
the Holders shall only be entitled to one audit following termination of this
CVR Agreement.

(b) If the Independent Accountant concludes that any Net Sales Payment amount
should have been greater than the Net Sales Payment set forth in an applicable
Net Sales Statement (the difference being the “CVR Shortfall”), the Company
shall pay the CVR Shortfall, within six (6) months of the date the Majority
Holders deliver to the Company the Independent Accountant’s written report (the
“Shortfall Report”); provided that the CVR Shortfall amount shall bear interest
at the Shortfall Interest Rate beginning from thirty (30) days after the date
the Majority Holders deliver to the Company the Shortfall Report until payment
is made to the Trustee. The decision of such Independent Accountant shall be
final, conclusive and binding on the Company and the Holders, shall be
non-appealable and shall not be subject to further review.

(c) Upon the expiration of three (3) years following the end of any Net Sales
Measuring Period, the calculation of the Net Sales Payment payable with respect
to such Net Sales Measuring Period shall be conclusive and binding on each
Holder, and the Company shall be released from any liability or accountability
with respect to payments in respect of such Net Sales Measuring Period in excess
of such Net Sales Payment.

(d) Each person seeking to receive information from the Company in connection
with a review or audit shall enter into, and shall cause its accounting firm to
enter into, a reasonable and mutually satisfactory confidentiality agreement
with the Company obligating such party to retain all such financial information
disclosed to such party in confidence pursuant to such confidentiality
agreement.

(e) The Company shall not, and shall cause its Affiliates not to, enter into any
license or distribution agreement with any third party (other than the Company
or its Affiliates) with respect to any Product unless such agreement contains
provisions that would allow any Independent Accountant appointed pursuant to
this Section 7.6 such access to the records of the other party to such license
or distribution agreement as may be reasonably necessary to perform its duties
pursuant to this Section 7.6; provided that the Company and its Affiliates shall
not be required to amend any Existing Licenses. The Parties agree that, if the
Company or its Affiliates have exercised audit rights under any license or
distribution agreement prior to the Majority Holders’ request for an audit under
this Section 7.6 and under such license or distribution agreement the Company
and its Affiliates cannot request another audit, the results of the Company’s
prior audit of such licensee or distributor will be used for purposes of the
audit requested by the Majority Holders under this Section 7.6 and that the
Company shall not have any further obligation to provide access to an
Independent Accountant with respect to such licensee until such time as the
Company may again exercise its rights of audit under the license agreement with
such licensee.

Section 7.7 Listing of CVRs. The Company hereby covenants and agrees to use
reasonable best efforts to cause the Securities to be approved for listing
(subject to notice of issuance) for trading on the Nasdaq Capital Market and
will use its reasonable best efforts to maintain such listing for so long as any
CVRs remain Outstanding.

 

35



--------------------------------------------------------------------------------

Section 7.8 Conflicting Arrangements. So long as any of the Securities remain
Outstanding, the Company shall not enter into any binding agreement, arrangement
or understanding, or take or permit to be taken any action, which would, or
would reasonably be expected to, delay or prevent the Company’s ability to
timely make any CVR Payment that becomes due under this CVR Agreement.

Section 7.9 Product Transfer. Subject to Article 9, so long as the Securities
remain Outstanding, the Company and its Affiliates may not, directly or
indirectly, by a sale or swap of assets, merger, reorganization, joint venture,
lease, license or any other transaction or arrangement, sell, transfer, convey
or otherwise dispose of their respective rights in and to any Product to a third
party (other than the Company or its Affiliates), unless at all times after any
such sale, transfer, conveyance or other disposition, the gross amounts invoiced
for the Products by the applicable transferee (or the amounts of royalties,
profit split payments and milestone payments, as described in clause (ii) of the
definition of “Net Sales,” with respect to Existing Licenses, as applicable)
will be reflected in Net Sales in accordance with the terms hereunder (with the
transferee substituted for the Company for purposes of the definition of “Net
Sales”) as if such transferee was the Company, and the contract for such sale,
transfer, conveyance or other disposition (which the Company shall take all
reasonable actions necessary to enforce in all material respects) shall provide
for such treatment and shall require the transferee to comply with the covenants
in this Section 7.9 and Sections 7.6, 7.10 and 7.11 hereof to the same extent as
the Company. For purposes of clarification, this Section 7.9 shall not apply to
sales of Products made by the Company or its Affiliates or ordinary course
licensing arrangements between the Company and its Affiliates, on the one hand,
and third party licensees, distributors and contract manufacturers, on the other
hand, entered into in the ordinary course of business for purposes of
developing, manufacturing, distributing and selling Products and for which the
gross amounts invoiced for sales of Products by the applicable third party
licensee, distributor or contract manufacturer (or the amounts of royalties,
profit split payments and milestone payments, as described in clause (ii) of the
definition of “Net Sales,” with respect to Existing Licenses, as applicable)
will be reflected in Net Sales of such Products in accordance with the terms of
this Agreement.

Section 7.10 Milestones. The Company shall use Diligent Efforts to achieve each
of the Milestones; provided, however, that such obligation to use Diligent
Efforts to achieve each of the Milestones shall terminate upon the Milestone
Target Date.

Section 7.11 Product Sale and Development. The Company shall use Diligent
Efforts to obtain Regulatory Approval for the Indications; provided, however,
that such obligation to use Diligent Efforts to obtain such Regulatory Approval
shall terminate upon the earlier of (a) the Net Sales Payment Termination Date
and (b) on an Indication-by-Indication basis, such time as the data generated in
an appropriate clinical trial does not support further development of the
Product described in clause (a) of the definition of “Product.” The Company
shall use Diligent Efforts to sell the Products for which the Company has
obtained Regulatory Approval; provided, however, that such obligation to use
Diligent Efforts to sell the Products shall terminate upon the Net Sales Payment
Termination Date.

 

36



--------------------------------------------------------------------------------

Section 7.12 Notice of Default. The Company shall file with the Trustee written
notice of the occurrence of any Event of Default or other default under this CVR
Agreement within five (5) business days of its becoming aware of any such
Default or Event of Default.

Section 7.13 Confidentiality. The Trustee and the Holders hereby agree that any
confidential or non-public information (including Net Sales Statements) they
receive from or on behalf of the Company or any Affiliate of the Company, which
receipt arises out of the transactions contemplated by this CVR Agreement (the
“Confidential Information”), shall: (a) not be used for any purpose other than
for purposes permitted under this CVR Agreement; (b) not be used directly or
indirectly in any way that is for competitive purposes; and (c) not be disclosed
by, and be kept confidential by, such Trustee and the Holders and its directors,
officers, members, managers, employees, affiliates, and agents (collectively,
“Representatives”); provided, however, that any such Confidential Information
may be disclosed only to their Representatives (including the Independent
Accountant) who (i) need to know such Confidential Information and (ii) are
bound in writing to a non-disclosure agreement no less restrictive than this
Section 7.13. It is understood that such Representatives shall be informed by
the Trustee or the applicable Holder of the confidential nature of such
Confidential Information, and that the Trustee or such Holder, as applicable,
shall be responsible for any disclosure or use made by its Representatives in
breach of obligations under this CVR Agreement to the same extent as if such
disclosure or use had been made directly by the Trustee or such Holder, as
applicable. Each of the Trustee and the Holders will as soon as practicable
notify the Company of any breach of this CVR Agreement of which they become
aware, and will use commercially reasonable efforts to assist and cooperate with
the Company in minimizing the consequences of such breach. “Confidential
Information” shall not include any information that is (i) publicly available
other than because of disclosure by the Trustee or the Holders or any of their
respective Representatives or (ii) is lawfully disclosed to the Trustee or
Holders by sources (other than the Company or its Affiliates) rightfully in
possession of the Confidential Information. If the Trustee, Holders or their
respective Representatives are legally required or requested to disclose any
Confidential Information, they will in advance of such disclosure, unless
otherwise prohibited by Law, promptly notify the Company of such request or
requirement so that the Company may seek to avoid or minimize the required
disclosure and/or obtain an appropriate protective order or other appropriate
relief to ensure that any Confidential Information so disclosed is maintained in
confidence to the maximum extent possible by the person receiving the
disclosure, or, in the Company’s discretion, to waive compliance with the
provisions of this CVR Agreement. In any such case, the Trustee and the Holders
agree to cooperate and use reasonable efforts to avoid or minimize the required
disclosure and/or obtain such protective order or other relief. If, in the
absence of a protective order or the receipt of a waiver hereunder, the Trustee,
Holders or their respective Representatives are legally obligated to disclose
any Confidential Information, they will disclose only so much thereof to the
party compelling disclosure as they believe in good faith, on the basis of
advice of counsel, is required by Law. The Trustee and Holders shall give the
Company prior written notice of the specific Confidential Information that they
believe they are required to disclose under such circumstances. All Confidential
Information disclosed by or on behalf of the Company or any of its Affiliates
shall be, and shall remain, the property of the Company or such Affiliate.

Section 7.14 Non-Use of Name. Neither the Trustee nor the Holders shall use the
name, trademark, trade name, or logo of the Company, its Affiliates, or their
respective

 

37



--------------------------------------------------------------------------------

employees in any publicity or news release relating to this CVR Agreement or its
subject matter, without the prior express written permission of the Company.

ARTICLE 8

REMEDIES OF THE TRUSTEE AND HOLDERS

ON EVENT OF DEFAULT

Section 8.1 Event of Default Defined; Waiver of Default. “Event of Default” with
respect to the Securities, means each one of the following events which shall
have occurred and be continuing (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
Law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):

(a) default in the payment of all or any part of any CVR Payment after a period
of ten (10) Business Days after such CVR Payment shall become due and payable on
a Payment Date or otherwise; or

(b) material default in the performance, or breach in any material respect, of
any covenant or warranty of the Company in respect of the Securities (other than
a covenant or warranty in respect of the Securities, a default in whose
performance or whose breach is elsewhere in this Section specifically dealt
with), and continuance of such default or breach for a period of ninety
(90) days after there has been given, by registered or certified mail, to the
Company by the Trustee or to the Company and the Trustee by the Majority
Holders, a written notice specifying such default or breach and requiring it to
be remedied and stating that such notice is a “Notice of Default” hereunder; or

(c) a court having jurisdiction in the premises shall enter a decree or order
for relief in respect of the Company in an involuntary case under any applicable
bankruptcy, insolvency or other similar Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee or sequestrator
(or similar official) of the Company or for any substantial part of its property
or ordering the winding up or liquidation of its affairs, and such decree or
order shall remain unstayed and in effect for a period of ninety
(90) consecutive days; or

(d) the Company shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar Law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such Law, or
consent to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee or sequestrator (or similar official) of the
Company or for any substantial part of its property, or make any general
assignment for the benefit of creditors.

If an Event of Default described above occurs and is continuing, then, and in
each and every such case, either the Trustee or the Trustee upon the written
request of the Majority Holders by notice in writing to the Company (and to the
Trustee if given by the Majority Holders), shall bring suit to protect the
rights of the Holders, including to obtain payment for any

 

38



--------------------------------------------------------------------------------

amounts then due and payable, which amounts shall bear interest at the Default
Interest Rate until payment is made to the Trustee.

The foregoing provisions, however, are subject to the condition that if, at any
time after the Trustee shall have begun such suit, and before any judgment or
decree for the payment of the moneys due shall have been obtained or entered as
hereinafter provided, the Company shall pay or shall deposit with the Trustee a
sum sufficient to pay all amounts which shall have become due (with interest
upon such overdue amount at the Default Interest Rate to the date of such
payment or deposit) and such amount as shall be sufficient to cover reasonable
compensation to the Trustee, its agents, attorneys and counsel, and all other
expenses and liabilities incurred and all advances made, by the Trustee, and if
any and all Events of Default under this CVR Agreement shall have been cured,
waived or otherwise remedied as provided herein, then and in every such case the
Majority Holders, by written notice to the Company and to the Trustee, may waive
all defaults with respect to the Securities, but no such waiver or rescission
and annulment shall extend to or shall affect any subsequent default or shall
impair any right consequent thereof.

Section 8.2 Collection by the Trustee; the Trustee May Prove Payment
Obligations. The Company covenants that in case default shall be made in the
payment of all or any part of the Securities when the same shall have become due
and payable, whether at a Payment Date or otherwise, then upon demand of the
Trustee, the Company will pay to the Trustee for the benefit of the Holders of
the Securities the whole amount that then shall have become due and payable on
all Securities (with interest from the date due and payable to the date of such
payment upon the overdue amount at the Default Interest Rate); and in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including reasonable compensation to the Trustee and
each predecessor Trustee, their respective agents, attorneys and counsel, and
any expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee, except as a result of its negligence or bad faith.

The Trustee may in its discretion proceed to protect and enforce its rights and
the rights of the Holders by such appropriate judicial proceedings as the
Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this CVR
Agreement or in aid of the exercise of any power granted herein, or to enforce
any other remedy.

In case the Company shall fail forthwith to pay such amounts upon such demand,
the Trustee, in its own name and as trustee of an express trust, shall be
entitled and empowered to institute any action or proceedings at Law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceedings to judgment or final decree, and may enforce any such
judgment or final decree against the Company or other obligor upon such
Securities and collect in the manner provided by Law out of the property of the
Company or other obligor upon such Securities, wherever situated, the moneys
adjudged or decreed to be payable.

In any judicial proceedings relative to the Company or other obligor upon the
Securities, irrespective of whether any amount is then due and payable with
respect to the Securities, the Trustee is authorized:

 

39



--------------------------------------------------------------------------------

(a) to file and prove a claim or claims for the whole amount owing and unpaid in
respect of the Securities, and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for reasonable compensation to the Trustee and each predecessor Trustee,
and their respective agents, attorneys and counsel, and for reimbursement of all
expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee, except as a result of negligence or bad faith) and of
the Holders allowed in any judicial proceedings relative to the Company or other
obligor upon the Securities, or to their respective property;

(b) unless prohibited by and only to the extent required by applicable Law, to
vote on behalf of the Holders in any election of a trustee or a standby trustee
in arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or person performing similar functions in comparable proceedings;
and

(c) to collect and receive any moneys or other property payable or deliverable
on any such claims, and to distribute all amounts received with respect to the
claims of the Holders and of the Trustee on their behalf; and any trustee,
receiver, or liquidator, custodian or other similar official is hereby
authorized by each of the Holders to make payments to the Trustee, and, in the
event that the Trustee shall consent to the making of payments directly to the
Holders, to pay to the Trustee such amounts as shall be sufficient to cover
reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other expenses and liabilities
incurred, and all advances made, by the Trustee and each predecessor Trustee,
except as a result of its negligence or bad faith, and all other amounts due to
the Trustee or any predecessor Trustee pursuant to Section 4.6. To the extent
that such payment of reasonable compensation, expenses, disbursements, advances
and other amounts out of the estate in any such proceedings shall be denied for
any reason, payment of the same shall be secured by a lien on, and shall be paid
out of, any and all distributions, dividends, moneys, securities and other
property which the Holders may be entitled to receive in such proceedings,
whether in liquidation or under any plan of reorganization or arrangement or
otherwise.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities,
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding except, as aforesaid,
to vote for the election of a trustee in bankruptcy or similar person.

All rights of action and of asserting claims under this CVR Agreement, or under
any of the Securities, may be enforced by the Trustee without the possession of
any of the Securities or the production thereof and any trial or other
proceedings instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment, subject to the
payment of the expenses, disbursements and compensation of the Trustee, each
predecessor Trustee and their respective agents and attorneys, shall be for the
ratable benefit of the Holders.

 

40



--------------------------------------------------------------------------------

In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this CVR Agreement to which the Trustee
shall be a party) the Trustee shall be held to represent all the Holders, and it
shall not be necessary to make any Holders of such Securities parties to any
such proceedings.

Section 8.3 Application of Proceeds. Any monies collected by the Trustee
pursuant to this Article in respect of any Securities shall be applied in the
following order at the date or dates fixed by the Trustee upon presentation of
the several Securities in respect of which monies have been collected and
stamping (or otherwise noting) thereon the payment in exchange for the presented
Securities if only partially paid or upon surrender thereof if fully paid:

FIRST: To the payment of costs and expenses in respect of which monies have been
collected, including reasonable compensation to the Trustee and each predecessor
Trustee and their respective agents and attorneys and of all expenses and
liabilities incurred, and all advances made, by the Trustee and each predecessor
Trustee, except as a result of its negligence or willful misconduct, and all
other amounts due to the Trustee or any predecessor Trustee pursuant to
Section 4.6;

SECOND: To the payment of the whole amount then owing and unpaid upon all the
Securities, with interest at the Default Interest Rate on all such amounts, and
in case such monies shall be insufficient to pay in full the whole amount so due
and unpaid upon the Securities, then to the payment of such amounts without
preference or priority of any security over any other Security, ratably to the
aggregate of such amounts due and payable; and

THIRD: To the payment of the remainder, if any, to the Company or any other
person lawfully entitled thereto.

Section 8.4 Suits for Enforcement. In case an Event of Default has occurred, has
not been waived and is continuing, the Trustee may in its discretion proceed to
protect and enforce the rights vested in it by this CVR Agreement by such
appropriate judicial proceedings as the Trustee shall deem most effectual to
protect and enforce any of such rights, either at Law or in equity or in
bankruptcy or otherwise, whether for the specific enforcement of any covenant or
agreement contained in this CVR Agreement or in aid of the exercise of any power
granted in this CVR Agreement or to enforce any other legal or equitable right
vested in the Trustee by this CVR Agreement or by Law.

Section 8.5 Restoration of Rights on Abandonment of Proceedings. In case the
Trustee or any Holder shall have proceeded to enforce any right under this CVR
Agreement and such proceedings shall have been discontinued or abandoned for any
reason, or shall have been determined adversely to the Trustee or to such
Holder, then and in every such case the Company and the Trustee and the Holders
shall be restored respectively to their former positions and rights hereunder,
and all rights, remedies and powers of the Company, the Trustee and the Holders
shall continue as though no such proceedings had been taken.

Section 8.6 Limitations on Suits by Holders. Subject to the right of the
Majority Holders under Section 7.6, no Holder of any Security shall have any
right by virtue or

 

41



--------------------------------------------------------------------------------

by availing of any provision of this CVR Agreement to institute any action or
proceeding at Law or in equity or in bankruptcy or otherwise upon or under or
with respect to this CVR Agreement, or for the appointment of a trustee,
receiver, liquidator, custodian or other similar official or for any other
remedy hereunder, unless such Holder previously shall have given to the Trustee
written notice of default and of the continuance thereof, as hereinbefore
provided, and unless also the Majority Holders shall have made written request
upon the Trustee to institute such action or proceedings in its own name as
trustee hereunder and shall have offered to the Trustee such reasonable
indemnity as it may require against the costs, expenses and liabilities to be
incurred therein or thereby and the Trustee for fifteen (15) days after its
receipt of such notice, request and offer of indemnity shall have failed to
institute any such action or proceeding and no direction inconsistent with such
written request shall have been given to the Trustee pursuant to Section 8.9.
For the protection and enforcement of the provisions of this Section, each and
every Holder and the Trustee shall be entitled to such relief as can be given
either at Law or in equity.

Section 8.7 Unconditional Right of Holders to Institute Certain Suits.
Notwithstanding any other provision in this CVR Agreement and any provision of
any Security, the right of any Holder of any Security to receive payment of the
amounts payable in respect of such Security on or after the respective due dates
expressed in such Security, or to institute suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Holder.

Section 8.8 Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default.

(a) Except as provided in Section 8.6, no right or remedy herein conferred upon
or reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by Law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at Law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

(b) No delay or omission of the Trustee or of any Holder to exercise any right
or power accruing upon any Event of Default occurring and continuing as
aforesaid shall impair any such right or power or shall be construed to be a
waiver of any such Event of Default or an acquiescence therein; and, subject to
Section 8.6, every power and remedy given by this CVR Agreement or by Law to the
Trustee or to the Holders may be exercised from time to time, and as often as
shall be deemed expedient, by the Trustee or by the Holders.

Section 8.9 Control by Holders.

(a) The Majority Holders shall have the right to direct the time, method, and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any power conferred on the Trustee with respect to the Securities by
this CVR Agreement; provided that such direction shall not be otherwise than in
accordance with Law and the provisions of this CVR Agreement; and provided
further that (subject to the provisions of Section 4.1) the Trustee shall have
the right to decline to follow any such direction if the Trustee, being advised
by

 

42



--------------------------------------------------------------------------------

counsel, shall determine that the action or proceeding so directed may not
lawfully be taken or if the Trustee in good faith by its board of directors, the
executive committee, or a committee of directors or responsible officers of the
Trustee shall determine that the action or proceedings so directed would involve
the Trustee in personal liability or if the Trustee in good faith shall so
determine that the actions or forbearances specified in or pursuant to such
direction would be unduly prejudicial to the interests of Holders of the
Securities not joining in the giving of said direction.

(b) Nothing in this CVR Agreement shall impair the right of the Trustee in its
discretion to take any action deemed proper by the Trustee and which is not
inconsistent with such direction or directions by Holders.

Section 8.10 Waiver of Past Defaults.

(a) In the case of a default or an Event of Default specified in clause (b),
(c) or (d) of Section 8.1, the Majority Holders may waive any such default or
Event of Default, and its consequences except a default in respect of a covenant
or provisions hereof which cannot be modified or amended without the consent of
the Holder of each Security affected. In the case of any such waiver, the
Company, the Trustee and the Holders of the Securities shall be restored to
their former positions and rights hereunder, respectively; but no such waiver
shall extend to any subsequent or other default or impair any right consequent
thereon.

(b) Upon any such waiver, such default shall cease to exist and be deemed to
have been cured and not to have occurred, and any Event of Default arising
therefrom shall be deemed to have been cured, and not to have occurred for every
purpose of this CVR Agreement; but no such waiver shall extend to any subsequent
or other default or Event of Default or impair any right consequent thereon.

Section 8.11 The Trustee to Give Notice of Default, But May Withhold in Certain
Circumstances. The Trustee shall transmit to the Holders, as the names and
addresses of such Holders appear on the Security Register (as provided under
Section 313(c) of the Trust Indenture Act, if applicable), notice by mail of all
defaults which have occurred and are known to the Trustee, such notice to be
transmitted within ninety (90) days after the occurrence thereof, unless such
defaults shall have been cured before the giving of such notice (the term
“default” for the purposes of this Section being hereby defined to mean any
event or condition which is, or with notice or lapse of time or both would
become, an Event of Default); provided that, except in the case of default in
the payment of the amounts payable in respect of any of the Securities, the
Trustee shall be protected in withholding such notice if and so long as the
board of directors, the executive committee, or a trust committee of directors
or trustees and/or Responsible Officers of the Trustee in good faith determines
that the withholding of such notice is in the interests of the Holders.

Section 8.12 Right of Court to Require Filing of Undertaking to Pay Costs. All
Parties to this CVR Agreement agree, and each Holder of any Security by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this CVR Agreement or in any suit against the Trustee for any action taken,
suffered or omitted by it as the Trustee, the filing by any party litigant in

 

43



--------------------------------------------------------------------------------

such suit of an undertaking to pay the costs of such suit, and that such court
may in its discretion assess reasonable costs, including attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 8.12 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder or group of Holders holding in the
aggregate more than ten percent (10%) of the Securities Outstanding or to any
suit instituted by any Holder for the enforcement of the payment of any Security
on or after the due date expressed in such Security.

ARTICLE 9

CONSOLIDATION, MERGER, SALE OR CONVEYANCE

Section 9.1 Company May Consolidate, etc., on Certain Terms. The Company
covenants that it will not merge or consolidate with or into any other Person or
sell or convey all or substantially all of its assets to any Person, unless,
(i) the Company shall be the continuing Person, or the successor Person or the
Person which acquires by sale or conveyance substantially all the assets of the
Company (including the shares of Abraxis) shall be a Person organized under the
Laws of the United States of America or any State thereof and shall expressly
assume by an instrument supplemental hereto, executed and delivered to the
Trustee, in form satisfactory to the Trustee, the due and punctual payment of
the Securities, according to their tenor, and the due and punctual performance
and observance of all of the covenants and conditions of this CVR Agreement to
be performed or observed by the Company and (ii) the Company, or such successor
Person, as the case may be, shall not, immediately after such merger or
consolidation, or such sale or conveyance, be in default in the performance of
any such covenant or condition.

Section 9.2 Successor Person Substituted.

(a) In case of any such consolidation, merger, sale or conveyance, and following
such an assumption by the successor Person, such successor Person shall succeed
to and be substituted for the Company with the same effect as if it had been
named herein. Such successor Person may cause to be signed, and may issue either
in its own name or in the name of the Company prior to such succession any or
all of the Securities issuable hereunder which theretofore shall not have been
signed by the Company and delivered to the Trustee; and, upon the order of such
successor corporation instead of the Company and subject to all the terms,
conditions and limitations in this CVR Agreement prescribed, the Trustee shall
authenticate and shall deliver any Securities which previously shall have been
signed and delivered to the Trustee for authentication, and any Securities which
such successor corporation thereafter shall cause to be signed and delivered to
the Trustee for that purpose. All of the Securities so issued shall in all
respects have the same legal rank and benefit under this CVR Agreement as the
Securities theretofore or thereafter issued in accordance with the terms of this
CVR Agreement as though all of such Securities had been issued at the date of
the execution hereof.

(b) In case of any such consolidation, merger, sale or conveyance, such changes
in phraseology and form (but not in substance) may be made in the Securities
thereafter to be issued as may be appropriate. The successor entity to such
consolidation, merger, sale or conveyance may satisfy the obligations of
Section 5.4(a)(i) and (ii) of this CVR Agreement by providing copies of such
successor entity’s Exchange Act Documents in the case of Section 5.4(a)(i) or
such successor entity’s financial information in the case of Section 5.4(a)(ii).

 

44



--------------------------------------------------------------------------------

(c) In the event of any such sale, transfer or conveyance (other than a
conveyance by way of lease) the Company or any Person which shall theretofore
have become such in the manner described in this Article shall be discharged
from all obligations and covenants under this CVR Agreement and the Securities
and may be liquidated and dissolved.

Section 9.3 Opinion of Counsel to the Trustee. The Trustee, subject to the
provisions of Sections 4.1 and 4.2, shall receive an Officer’s Certificate and
Opinion of Counsel, prepared in accordance with Sections 1.3 and 1.4, as
conclusive evidence that any such consolidation, merger, sale or conveyance, and
any such assumption, and any such liquidation or dissolution, complies with the
applicable provisions of this CVR Agreement, and if a supplemental agreement is
required in connection with such transaction, such supplemental agreement
complies with this Article and that there has been compliance with all
conditions precedent herein provided for or relating to such transaction.

Section 9.4 Successors. All covenants, provisions and agreements in this CVR
Agreement by or for the benefit of the Company, the Trustee or the Holders shall
bind and inure to the benefit of their respective successors, assigns, heirs and
personal representatives, whether so expressed or not. The Company may assign
this CVR Agreement without the prior written consent of the other Parties to
this CVR Agreement to one or more of its direct or indirect Subsidiaries,
provided, however, that in the event of any such assignment the Company shall
remain subject to its obligations and covenants hereunder, including but not
limited to its obligation to make any Net Sales Payments and any Milestone
Payments.

ARTICLE 10

SUBORDINATION

Section 10.1 Agreement to Subordinate. The Company agrees, and each Holder by
accepting a Security hereunder agrees, that the CVR Payments, all other
obligations under this CVR Agreement and the Securities and any rights or claims
relating thereto (collectively, the “Junior Obligations”) are subordinated in
right of payment, to the extent and in the manner provided in this Article 10,
to the prior payment in full in cash or cash equivalents of all Senior
Obligations of the Company (whether outstanding on the date hereof or hereafter
created, incurred, assumed or guaranteed), and that the subordination is for the
benefit of the holders of such Senior Obligations.

Section 10.2 Liquidation; Dissolution; Bankruptcy. Upon any distribution to
creditors of the Company in a liquidation or dissolution of the Company or in a
bankruptcy, reorganization, insolvency, receivership or similar proceeding
relating to the Company or its property, in an assignment for the benefit of
creditors or any marshaling of the Company’s assets and liabilities:

(a) holders of Senior Obligations will be entitled to receive payment in full in
cash or cash equivalents of all Senior Obligations of the Company (including
interest after the commencement of any bankruptcy proceeding at the rate
specified in the applicable Senior Obligation, whether or not permitted under
such bankruptcy proceedings) before the Holders will be entitled to receive any
payment of any kind with respect to the Junior Obligations; and

 

45



--------------------------------------------------------------------------------

(b) until all Senior Obligations of the Company (as provided in clause
(a) above) are paid in full in cash or cash equivalents, any distribution to
which Holders would be entitled but for this Article 10 will be made to holders
of Senior Obligations of the Company, as their interests may appear.

Section 10.3 Default on Senior Obligations. The Company may not make any payment
or distribution to any Holder in respect of Junior Obligations or acquire from
any Holder for cash or property any Junior Obligations:

(a) if any default on any Senior Obligations exceeding twenty-five million
dollars ($25,000,000) in aggregate principal amount would occur as a result of
such payment, distribution or acquisition;

(b) during the continuance of any payment default in respect of any Senior
Obligations (after expiration of any applicable grace period) exceeding
twenty-five million dollars ($25,000,000) in aggregate principal amount;

(c) if the maturity of any Senior Obligations representing more than twenty-five
million dollars ($25,000,000) in aggregate principal amount is accelerated in
accordance with its terms and such acceleration has not been rescinded; or

(d) following the occurrence of any default (other than a payment default, and
after the expiration of any applicable grace period) with respect to any Senior
Obligations with an aggregate principal amount of more than twenty-five million
dollars ($25,000,000), the effect of which is to permit the holders of such
Senior Obligations (or a trustee or agent acting on their behalf) to cause, with
the giving of notice if required, the maturity of such Senior Obligations to be
accelerated, for a period commencing upon the receipt by the Trustee (with a
copy to the Company) of a written notice of such default from the representative
of the holders of such Senior Obligations and ending when such Senior
Obligations are paid in full in cash or cash equivalents or, if earlier, when
such default is cured or waived.

Section 10.4 When Distribution Must Be Paid Over.

(a) In the event that the Trustee or any Holder receives any payment of any
Junior Obligations at a time when such payment is prohibited by this Article 10,
such payment will be held by the Trustee or such Holder, in trust for the
benefit of, and will be paid forthwith over and delivered, upon written request,
to, the holders of Senior Obligations of the Company as their interests may
appear or their representative under the agreement, indenture or other document
(if any) pursuant to which such Senior Obligations may have been issued, as
their respective interests may appear, for application to the payment of all
such Senior Obligations remaining unpaid to the extent necessary to pay such
Senior Obligations in full in accordance with their terms, after giving effect
to any concurrent payment or distribution to or for the holders of Senior
Obligations.

(b) Any amount received by any Holder as a result of direct or indirect credit
support for the Junior Obligations from any Affiliate of the Company shall be
treated as payments received by such Holder from the Company that are subject to
the provisions of this Article 10.

 

46



--------------------------------------------------------------------------------

(c) With respect to the holders of Senior Obligations, the Trustee undertakes to
perform only those obligations on the part of the Trustee as are specifically
set forth in this Article 10, and no implied covenants or obligations with
respect to the holders of Senior Obligations will be read into this CVR
Agreement against the Trustee. The Trustee will not be deemed to owe any
fiduciary duty to the holders of Senior Obligations, and will not be liable to
any such holders if the Trustee pays over or distributes to or on behalf of
Holders or the Company or any other Person money or assets to which any holders
of Senior Obligations are then entitled by virtue of this Article 10, except if
such payment is made as a result of the willful misconduct or gross negligence
of the Trustee.

Section 10.5 Notice by Company. The Company will promptly notify the Trustee of
any facts known to the Company that would cause a payment of any Junior
Obligations to violate this Article 10, but failure to give such notice will not
affect the subordination of the Junior Obligations to the Senior Obligations as
provided in this Article 10.

Section 10.6 Subordination Effective Notwithstanding Deficiencies with Respect
to Senior Obligations; Waiver of Right to Contest Senior Obligation;
Reinstatement of Subordination Provisions.

(a) The Holders hereby agree that subordination provisions contained in this
Article 10 are unconditional, irrespective of the validity, regularity or
enforceability of the Senior Obligations, the absence of any action to enforce
the same, any waiver or consent by any holder of Senior Obligations with respect
to any provisions thereof, the recovery of any judgment against the Company, any
action to enforce the same or any other circumstance which might otherwise
constitute a legal or equitable discharge or defense. Without limiting the
foregoing, and notwithstanding anything to the contrary contained elsewhere in
this CVR Agreement, in the event that the amount of Senior Obligations are
reduced or diminished for any reason (other than as a result of the payment in
cash or cash equivalents thereof), whether because of the applicability of
fraudulent conveyance or other applicable Laws, or any other invalidity or
limitation on the amount of Senior Obligations, the subordination provisions
thereof shall apply to the full amount of Senior Obligations (without giving
effect to any reduction, invalidity or diminution thereof), and the turnover
provisions hereunder shall be fully enforceable with respect to the full amount
of Senior Obligations (without giving effect to any such reduction, invalidity
or diminution thereof), even if the effect thereof is that there will be no (or
a limited amount of) Senior Obligations to which the Junior Obligations are
subrogated after the payment in full in cash of any of then remaining Senior
Obligations (without giving effect to any reductions, invalidity or diminution
thereof, except for reductions as a result of payments thereof in cash or cash
equivalents).

(b) The Trustee and the Holders agree that they shall not (and hereby waive any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any proceeding commenced by or against any
Person under any provision of Title 11 of the United States Code, as now and
hereinafter in effect, or any successor statute or under any other state or
federal bankruptcy or insolvency Law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking

 

47



--------------------------------------------------------------------------------

reorganization, arrangement, or other similar relief), the validity or
enforceability of the Senior Obligations.

(c) If any payment made or in respect to the Senior Obligations must be
disgorged or returned for any reason, the Senior Obligations shall be reinstated
hereunder and for all purposes of this Article 10 (including, without
limitation, the turnover provisions hereof) such payment shall be deemed to have
never been made with respect to the Senior Obligations.

Section 10.7 Subrogation. After all Senior Obligations are paid in full in cash
or cash equivalents and until the Junior Obligations are paid in full, Holders
will be subrogated to the rights of holders of Senior Obligations to receive
distributions applicable to Senior Obligations to the extent that distributions
otherwise payable to the Holders have been applied to the payment of Senior
Obligations. The Holders by accepting the Securities acknowledge that to the
extent that the Senior Obligations are determined to be unenforceable, or the
Senior Obligations are subordinated to other obligations of the Company, such
subrogation rights may be impaired.

Section 10.8 Relative Rights. This Article 10 defines the relative rights of
Holders and holders of Senior Obligations. Nothing in this CVR Agreement will:

(a) impair, as between the Company and Holders, the obligations of the Company
under this CVR Agreement and the Securities; or

(b) affect the relative rights of Holders and creditors of the Company other
than their rights in relation to holders of Senior Obligations.

(c) If the Company fails because of this Article 10 to pay any amounts due in
respect of the Securities on a due date in violation of Section 8.1, the failure
is still an Event of Default.

Section 10.9 Subordination May Not Be Impaired by Company. No right of any
holder of Senior Obligations to enforce the subordination of the Junior
Obligations may be impaired by any act or failure to act by the Company or any
Holder or by the failure of the Company or any Holder to comply with this CVR
Agreement.

Section 10.10 Distribution or Notice to Representative. Whenever a distribution
is to be made or a notice given to holders of Senior Obligations, the
distribution may be made and the notice given to their representative in
accordance with the terms of the instrument or other agreement governing such
Senior Obligations. Upon any payment or distribution of assets of the Company
referred to in this Article 10, the Trustee and the Holders will be entitled to
rely upon any order or decree made by any court of competent jurisdiction or
upon any certificate of such representative or of the liquidating trustee or
agent or other Person making any distribution to the Trustee or to the Holders
for the purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Obligations and other obligations of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article 10.

 

48



--------------------------------------------------------------------------------

Section 10.11 Rights of the Trustee. Notwithstanding the provisions of this
Article 10 or any other provision of this CVR Agreement, the Trustee will not be
charged with knowledge of the existence of any facts that would prohibit the
making of any payment or distribution by the Trustee, and the Trustee may
continue to make payments on the Securities, unless the Trustee has received at
its address for notice specified in Section 1.5 at least five (5) Business Days
prior to the date of such payment written notice of facts that would cause the
payment of any Junior Obligations to violate this Article 10. Only the Company
or a representative of Senior Obligations may give the notice. Nothing in this
Article 10 will impair the claims of, or payments to, the Trustee under or
pursuant to Section 4.7 hereof. The Trustee in its individual or any other
capacity may hold Senior Obligations with the same rights it would have if it
were not the Trustee.

Section 10.12 Authorization to Effect Subordination. Each Holder, by the
Holder’s acceptance of the Securities, authorizes and directs the Trustee on
such Holder’s behalf to take such action as may be necessary or appropriate to
effectuate the subordination as provided in this Article 10, and appoints the
Trustee to act as such Holder’s attorney-in-fact for any and all such purposes.
If the Trustee (or any other Person acting on behalf of and at the direction of
the Majority Holders) does not file a proper proof of claim or proof of debt in
the form required in any proceeding referred to in Section 8.2 hereof at least
thirty (30) days before the expiration of the time to file such claim, the
representatives of the Senior Obligations are hereby authorized to file an
appropriate claim for and on behalf of the Holders of the Securities.

Section 10.13 Amendments. The provisions of this Article 10 are expressly made
for the benefit of the holders from time to time of the Senior Obligations, and
may not be amended or modified without the written consent of the
representatives of the holders of all Senior Obligations.

ARTICLE 11

REDEMPTION OF SECURITIES

Section 11.1 Notice to Trustee. If the Company elects to redeem Securities
pursuant to the optional redemption provisions of Section 11.6 hereof, it shall
furnish to the Trustee, at least forty five (45) days (unless a shorter period
shall be agreed to by the Trustee) but not more than sixty (60) days before a
redemption date (but in any event prior to the notice provided pursuant to
Section 11.3 hereof), an Officer’s Certificate (a “Consent and Purchase Offer”)
setting forth (i) the clause of this CVR Agreement pursuant to which the
redemption shall occur, (ii) the redemption date, (iii) the amount of CVRs to be
redeemed and (iv) the redemption price.

Section 11.2 Selection of Securities to be Redeemed. If less than all of the
Securities are to be redeemed or purchased in a Consent and Purchase Offer at
any time, the Trustee shall select the Securities to be redeemed or purchased
among the Holders in compliance with the requirements of the principal national
securities exchange, if any, on which the Securities are listed or, if the
Securities are not so listed, on a pro rata basis, by lot or in accordance with
any other method the Trustee considers fair and appropriate. In the event of
partial redemption by lot, the particular Securities to be redeemed shall be
selected, unless otherwise provided herein, not less than thirty (30) nor more
than sixty (60) days prior to the

 

49



--------------------------------------------------------------------------------

redemption date by the Trustee from the outstanding Securities not previously
called for redemption. The Trustee shall promptly notify the Company in writing
of the Securities selected for redemption or purchase.

Section 11.3 Notice of Redemption. At least thirty (30) days but not more than
sixty (60) days before a redemption date, the Company shall mail or cause to be
mailed, by first class mail, a notice of redemption to each Holder whose
Securities are to be redeemed at its registered address. The notice,
substantially in the form of Exhibit A hereto (the “Call Notice”), shall
identify the amount of Securities to be redeemed and shall state:

(a) the redemption date;

(b) the redemption price;

(c) the name and address of the paying agent;

(d) that Securities called for redemption must be surrendered to the Paying
Agent to collect the redemption price;

(e) that, unless the Company defaults in making such redemption payment, all
right title and interest in and to the Securities and any Net Sales Payment,
Milestone Payment or any other amounts due under this CVR Agreement, if any, on
Securities called for redemption ceases to accrue on and after the redemption
date;

(f) the clause of this CVR Agreement pursuant to which the Securities called for
redemption are being redeemed; and

(g) that no representation is made as to the correctness or accuracy of the
CUSIP and ISIN number, if any, listed in such notice or printed on the
Securities.

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at its expense; provided, however, that the Company shall
have delivered to the Trustee at least forty five (45) days (unless a shorter
period shall be agreed to by the Trustee) but not more than sixty (60) days
prior to the redemption date, an Officer’s Certificate requesting that the
Trustee give such notice and setting forth the information to be stated in such
notice as provided in the preceding paragraph.

Section 11.4 Effect of Notice of Redemption. Once notice of redemption is mailed
in accordance with Section 11.3 hereof, Securities called for redemption shall
become irrevocably due and payable on the redemption date at the redemption
price. A notice of redemption shall be deemed to be given when mailed, whether
or not the Holder receives the notice. In any event, failure to give such
notice, or any defect in such notice, shall not affect the validity of the
proceedings for the redemption of the Securities held by Holders to whom such
notice was properly given.

Section 11.5 Deposit of Redemption Price. On or one (1) Business Day prior to
the redemption date, the Company shall deposit with the Trustee or with the
paying agent (if different from the Trustee) money sufficient to pay the
redemption price of all Securities to be

 

50



--------------------------------------------------------------------------------

redeemed on that date. The Trustee or the paying agent shall promptly return to
the Company any money deposited with the Trustee or the paying agent by the
Company in excess of the amounts necessary to pay the redemption price of all
Securities to be redeemed.

If the Company complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, as applicable, all right title and
interest of a Holder to any Net Sales Payment or Milestone Payment, if any,
shall cease to accrue on the Securities called for redemption or subject to
purchase. If any Security called for redemption or subject to purchase shall not
be so paid upon surrender for redemption or purchase because of the failure of
the Company to comply with the preceding paragraph, interest shall be paid on
the unpaid redemption price from the redemption date or Purchase Date, as
applicable, until such redemption price is paid at the Shortfall Interest Rate.

Section 11.6 Optional Redemption by the Company. The Company may, at any time on
and after the Redemption Eligibility Date, redeem all (but not less than all) of
the outstanding Securities at a cash redemption price equal to the average price
paid per Security for all Securities previously purchased by the Company
calculated as of the Business Day immediately prior to the date of the Call
Notice mailed by the Company in accordance with Section 11.3 hereof.

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this CVR Agreement to be duly
executed, all as of the day and year first above written.

 

CELGENE CORPORATION By:  

 

  Name:   Title:

[—],

as the Trustee

By:  

 

  Name:   Title:

 

52



--------------------------------------------------------------------------------

CELGENE CORPORATION

 

No.    Certificate for    Contingent Value Rights

This certifies that                     , or registered assigns (the “Holder”),
is the registered holder of the number of Contingent Value Rights (“CVRs” or
“Securities”) set forth above. Each CVR entitles the Holder, subject to the
provisions contained herein and in the CVR Agreement referred to on the reverse
hereof, to payments from Celgene Corporation, a Delaware corporation (the
“Company”), in an amounts and in the forms determined pursuant to the provisions
set forth on the reverse hereof and as more fully described in the CVR Agreement
referred to on the reverse hereof. Such payments shall be made on a Payment
Date, as defined in the CVR Agreement referred to on the reverse hereof.

Payment of any amounts pursuant to this CVR Certificate shall be made only to
the registered Holder (as defined in the CVR Agreement) of this CVR Certificate.
Such payment shall be made in the Borough of Manhattan, The City of New York, or
at any other office or agency maintained by the Company for such purpose, in
such coin or currency of the United States of America as at the time is legal
tender for the payment of public and private debts; provided, however, the
Company may pay such amounts by wire transfer or check payable in such money.
[TRUSTEE] has been initially appointed as Paying Agent at its office or agency
in the Borough of Manhattan, The City of New York.

Reference is hereby made to the further provisions of this CVR Certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

Unless the certificate of authentication hereon has been duly executed by the
Trustee referred to on the reverse hereof by manual signature, this CVR
Certificate shall not be entitled to any benefit under the CVR Agreement, or be
valid or obligatory for any purpose.

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

Dated:   [—]     By:  

 

    Name:     Title:  

 

Attest:  

 

Authorized Signature

 

A-1



--------------------------------------------------------------------------------

[Form of Reverse of CVR Certificate]

1. This CVR Certificate is issued under and in accordance with the Contingent
Value Rights Agreement, dated as of [—], 2010 (the “CVR Agreement”), between the
Company and [—], a national banking association, as trustee (the “Trustee,”
which term includes any successor Trustee under the CVR Agreement), and is
subject to the terms and provisions contained in the CVR Agreement, to all of
which terms and provisions the Holder of this CVR Certificate consents by
acceptance hereof. The CVR Agreement is hereby incorporated herein by reference
and made a part hereof. Reference is hereby made to the CVR Agreement for a full
statement of the respective rights, limitations of rights, duties, obligations
and immunities thereunder of the Company, the Trustee and the Holders of the
CVRs. All capitalized terms used in this CVR Certificate without definition
shall have the respective meanings ascribed to them in the CVR Agreement. Copies
of the CVR Agreement can be obtained by contacting the Trustee.

2. On each Net Sales Payment Date, the Company shall pay to the Holder hereof,
for each CVR represented hereby, a pro rata portion of the Net Sales Payment, if
any, with respect to the Net Sales Measuring Period ended immediately prior to
such Net Sales Payment Date.

3. In the event of any conflict between this CVR Certificate and the CVR
Agreement, the CVR Agreement shall govern and prevail.

4. Subject to the terms and conditions of the CVR Agreement, on each Milestone
Payment Date (or, in any such case, if such day is not a Business Day, without
accruing any interest, on the next succeeding Business Day), the Company shall
pay to the Holder hereof, for each CVR represented hereby, a pro rata portion of
the applicable Milestone Payment with respect to the occurrence of a Milestone.

5. Each CVR Payment, if any, and interest thereon, if any, shall be payable by
the Company in such coin or currency of the United States of America as at the
time is legal tender for the payment of public and private debts; provided,
however, the Company may pay such amounts by its check or wire transfer payable
in such money. [TRUSTEE] has been initially appointed as Paying Agent at its
office or agency in the Borough of Manhattan, The City of New York.

6. If an Event of Default occurs and is continuing, either the Trustee may or
the Majority Holders, by notice to the Company and to the Trustee shall bring
suit in accordance with the terms and conditions of the CVR Agreement to protect
the rights of the Holders, including to obtain payment of all amounts then due
and payable, with interest at the Default Interest Rate from the date of the
Event of Default through the date payment is made or duly provided for.

7. No reference herein to the CVR Agreement and no provision of this CVR
Certificate or of the CVR Agreement shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay any amounts determined
pursuant to the terms hereof and of the CVR Agreement at the times, place and
amount, and in the manner, herein prescribed.

 

A-2



--------------------------------------------------------------------------------

8. Each CVR Payment or any other right, claim or payment of any kind under this
CVR Certificate, if any, shall be subordinated in right of payment, as set forth
in Article 10 of the CVR Agreement, to the prior payment in full in cash or cash
equivalents of all Senior Obligations whether outstanding on the date of the CVR
Agreement or thereafter incurred.

9. As provided in the CVR Agreement and subject to certain limitations therein
set forth, the transfer of the CVRs represented by this CVR Certificate is
registrable on the Security Register, upon surrender of this CVR Certificate for
registration of transfer at the office or agency of the Company maintained for
such purpose in the Borough of Manhattan, The City of New York, duly endorsed
by, or accompanied by a written instrument of transfer in form satisfactory to
the Company and the Security Registrar duly executed by, the Holder hereof or
his attorney duly authorized in writing, and thereupon one or more new CVR
Certificates, for the same amount of CVRs, will be issued to the designated
transferee or transferees. The Company hereby initially designates the office of
[TRUSTEE] at [—] as the office for registration of transfer of this CVR
Certificate.

10. As provided in the CVR Agreement and subject to certain limitations therein
set forth, this CVR Certificate is exchangeable for one or more CVR Certificates
representing the same number of CVRs as represented by this CVR Certificate as
requested by the Holder surrendering the same.

11. No service charge will be made for any registration of transfer or exchange
of CVRs, but the Company may require payment of a sum sufficient to cover all
documentary, stamp or similar issue or transfer taxes or other governmental
charges payable in connection with any registration of transfer or exchange.

12. Prior to the time of due presentment of this CVR Certificate for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the Person in whose name this CVR Certificate is
registered as the owner hereof for all purposes, and neither the Company, the
Trustee nor any agent shall be affected by notice to the contrary.

13. Neither the Company nor the Trustee has any duty or obligation to the holder
of this CVR Certificate, except as expressly set forth herein or in the CVR
Agreement.

14. Redemption.

(a) Notice to Trustee. If the Company elects to redeem Securities pursuant to
the optional redemption provisions of Section 11.6 of the CVR Agreement, it
shall furnish to the Trustee, at least forty five (45) days (unless a shorter
period shall be agreed to by the Trustee) but not more than sixty (60) days
before a redemption date (but in any event prior to the notice provided pursuant
to Section 11.3 of the CVR Agreement), an Officer’s Certificate (a “Consent and
Purchase Offer”) setting forth (i) the clause of the CVR Agreement pursuant to
which the redemption shall occur, (ii) the redemption date, (iii) the amount of
CVRs to be redeemed and (iv) the redemption price.

 

A-3



--------------------------------------------------------------------------------

(b) Selection of Securities to be Redeemed. If less than all of the Securities
are to be redeemed or purchased in a Consent and Purchase Offer at any time, the
Trustee shall select the Securities to be redeemed or purchased among the
Holders in compliance with the requirements of the principal national securities
exchange, if any, on which the Securities are listed or, if the Securities are
not so listed, on a pro rata basis, by lot or in accordance with any other
method the Trustee considers fair and appropriate. In the event of partial
redemption by lot, the particular Securities to be redeemed shall be selected,
unless otherwise provided herein, not less than thirty (30) nor more than sixty
(60) days prior to the redemption date by the Trustee from the outstanding
Securities not previously called for redemption. The Trustee shall promptly
notify the Company in writing of the Securities selected for redemption or
purchase.

(c) Notice of Redemption. At least thirty (30) days but not more than sixty
(60) days before a redemption date, the Company shall mail or cause to be
mailed, by first class mail, a notice of redemption to each Holder whose
Securities are to be redeemed at its registered address. The notice,
substantially in the form of Exhibit A of the CVR Agreement (the “Call Notice”),
shall identify the amount of Securities to be redeemed and shall state:

(i) the redemption date;

(ii) the redemption price;

(iii) the name and address of the paying agent;

(iv) that Securities called for redemption must be surrendered to the Paying
Agent to collect the redemption price;

(v) that, unless the Company defaults in making such redemption payment, all
right title and interest in and to the Securities and any Net Sales Payment,
Milestone Payment or any other amounts due under the CVR Agreement, if any, on
Securities called for redemption ceases to accrue on and after the redemption
date;

(vi) the clause of the CVR Agreement pursuant to which the Securities called for
redemption are being redeemed; and

(vii) that no representation is made as to the correctness or accuracy of the
CUSIP and ISIN number, if any, listed in such notice or printed on the
Securities.

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at its expense; provided, however, that the Company shall
have delivered to the Trustee at least forty five (45) days (unless a shorter
period shall be agreed to by the Trustee) but not more than sixty (60) days
prior to the redemption date, an Officer’s Certificate requesting that the
Trustee give such notice and setting forth the information to be stated in such
notice as provided in the preceding paragraph.

 

A-4



--------------------------------------------------------------------------------

(d) Effect of Notice of Redemption. Once notice of redemption is mailed in
accordance with Section 11.3 of the CVR Agreement, Securities called for
redemption shall become irrevocably due and payable on the redemption date at
the redemption price. A notice of redemption shall be deemed to be given when
mailed, whether or not the Holder receives the notice. In any event, failure to
give such notice, or any defect in such notice, shall not affect the validity of
the proceedings for the redemption of the Securities held by Holders to whom
such notice was properly given.

(e) Deposit of Redemption Price. On or one (1) Business Day prior to the
redemption date, the Company shall deposit with the Trustee or with the paying
agent (if different from the Trustee) money sufficient to pay the redemption
price of all Securities to be redeemed on that date. The Trustee or the paying
agent shall promptly return to the Company any money deposited with the Trustee
or the paying agent by the Company in excess of the amounts necessary to pay the
redemption price of all Securities to be redeemed.

If the Company complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, as applicable, all right title and
interest of a Holder to any Net Sales Payment or Milestone Payment, if any,
shall cease to accrue on the Securities called for redemption or subject to
purchase. If any Security called for redemption or subject to purchase shall not
be so paid upon surrender for redemption or purchase because of the failure of
the Company to comply with the preceding paragraph, interest shall be paid on
the unpaid redemption price from the redemption date or Purchase Date, as
applicable, until such redemption price is paid at the Shortfall Interest Rate.

(f) Optional Redemption by the Company. The Company may, at any time on and
after the Redemption Eligibility Date, redeem all (but not less than all) of the
outstanding Securities at a cash redemption price equal to the average price
paid per Security for all Securities previously purchased by the Company
calculated as of the Business Day immediately prior to the date of the Call
Notice mailed by the Company in accordance with Section 11.3 of the CVR
Agreement.

 

A-5



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the CVR Certificates referred to in the within-mentioned CVR
Agreement.

 

     

[—],

as the Trustee

Dated:  

 

    By  

 

        Authorized Signatory

 

A-6